Exhibit 10.1

EXECUTION VERSION

STOCK PURCHASE AGREEMENT

BY AND AMONG

ODYSSEY MARINE EXPLORATION, INC.,

PENELOPE MINING LLC

AND

MINERA DEL NORTE, S.A. DE C.V., AS GUARANTOR AND LENDER

DATED AS OF MARCH 11, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I.    PURCHASE AND SALE OF SHARES   

Section 1.1.

Investor Commitment

  2   

Section 1.2.

Initial Closing

  2   

Section 1.3.

Deliveries at the Initial Closing

  3   

Section 1.4.

Preliminary Transactions

  4   

Section 1.5.

Investor Observer Rights

  4    ARTICLE II.    SUBSEQUENT CLOSINGS   

Section 2.1.

Funding at Subsequent Closings

  4   

Section 2.2.

Investor Call Right

  5   

Section 2.3.

Subsequent Closings

  5   

Section 2.4.

Deliveries at Each Subsequent Closing

  6    ARTICLE III.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY   

Section 3.1.

Organization, Existence and Good Standing

  6   

Section 3.2.

Authorization

  7   

Section 3.3.

No Conflict or Violation

  7   

Section 3.4.

Governmental Consents and Approvals

  8   

Section 3.5.

Capitalization and Voting Rights

  8   

Section 3.6.

Subsidiaries

  10   

Section 3.7.

Oceanica

  10   

Section 3.8.

Company Reports; Financial Statements; Undisclosed Liabilities

  12   

Section 3.9.

Orders and Proceedings

  13   

Section 3.10.

Permits; Compliance with Laws

  13   

Section 3.11.

Contracts

  14   

Section 3.12.

Employees; Employee Compensation

  15   

Section 3.13.

Related Party Transactions

  16   

Section 3.14.

Intellectual Property

  17   

Section 3.15.

Taxes

  18   

Section 3.16.

Environmental Matters

  19   

Section 3.17.

Insurance

  20   

Section 3.18.

Anti-Corruption; Anti-Money Laundering

  20   

Section 3.19.

Interim Operations; Absence of Certain Changes

  21   

Section 3.20.

Brokers

  21   

Section 3.21.

Valid Issuance of Preferred Stock and Common Stock

  21   

Section 3.22.

Offering

  21   

Section 3.23.

Information Supplied

  22   

Section 3.24.

Opinion of Financial Advisor

  22   

Section 3.25.

Anti-Takeover Provisions

  22   

 

( i )



--------------------------------------------------------------------------------

ARTICLE IV.    REPRESENTATIONS AND WARRANTIES OF THE INVESTOR   

Section 4.1.

Organization, Existence and Good Standing

  23   

Section 4.2.

Authorization

  23   

Section 4.3.

No Conflict or Violation

  23   

Section 4.4.

Governmental Consents and Approvals

  23   

Section 4.5.

Reliance Upon Investor’s Representations

  24   

Section 4.6.

Receipt of Information

  24   

Section 4.7.

Investment Experience

  24   

Section 4.8.

Qualifications of Investor

  24   

Section 4.9.

Restricted Securities

  24   

Section 4.10.

Litigation

  25   

Section 4.11.

Takeover Laws

  25    ARTICLE V.    AGREEMENTS OF THE COMPANY   

Section 5.1.

Interim Operations of the Company

  25   

Section 5.2.

Proxy Statement; Stockholder Meeting

  27   

Section 5.3.

Alternative Proposals

  28   

Section 5.4.

Investigations; Pre-Closing Access

  31   

Section 5.5.

Certain Filings; Commercially Reasonable Efforts

  31   

Section 5.6.

Transaction Litigation

  34   

Section 5.7.

State Takeover Laws

  34   

Section 5.8.

Oceanica Articles Amendment

  34   

Section 5.9.

2015 Stock Incentive Plan

  34   

Section 5.10.

Use of Proceeds

  34    ARTICLE VI.    CONDITIONS TO THE INITIAL CLOSING   

Section 6.1.

Mutual Conditions

  35   

Section 6.2.

Investor Conditions

  35   

Section 6.3.

Company Conditions

  36    ARTICLE VII.    CONDITIONS TO THE SUBSEQUENT CLOSINGS   

Section 7.1.

Mutual Conditions

  37   

Section 7.2.

Investor Conditions

  37   

Section 7.3.

Company Conditions

  38    ARTICLE VIII.    TERMINATION PRIOR TO CLOSING   

Section 8.1.

Termination of Agreement

  39   

Section 8.2.

Effect of Termination

  40   

Section 8.3.

Survival

  41   

 

( ii )



--------------------------------------------------------------------------------

ARTICLE IX.    SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION   

Section 9.1.

Survival of Representations and Warranties

  41   

Section 9.2.

Indemnification by the Company

  42   

Section 9.3.

Indemnification by Investor

  42   

Section 9.4.

Minimum Indemnification Threshold and Limits

  42   

Section 9.5.

Claims Notice

  42   

Section 9.6.

Covered Litigation

  43    ARTICLE X.    GUARANTY   

Section 10.1.

Guaranty

  43   

Section 10.2.

Certain Guaranty Matters

  43    ARTICLE XI.    LOAN   

Section 11.1.

Loan

  44   

Section 11.2.

Initial Loan Closing

  44   

Section 11.3.

Deliveries at the Initial Loan Closing

  45   

Section 11.4.

Deliveries at a Subsequent Loan Closing

  46    ARTICLE XII.    MISCELLANEOUS   

Section 12.1.

Rules of Construction

  47   

Section 12.2.

Entire Agreement

  48   

Section 12.3.

Notices

  48   

Section 12.4.

Fees, Costs and Expenses

  49   

Section 12.5.

Publicity and Reports

  50   

Section 12.6.

Amendments; Waiver

  50   

Section 12.7.

Binding Effect; Assignment

  50   

Section 12.8.

No Third-Party Beneficiaries

  50   

Section 12.9.

No Recourse Against Nonparty Affiliates

  51   

Section 12.10.

Governing Law

  51   

Section 12.11.

Exclusive Forum in Designated Courts

  51   

Section 12.12.

Consent to Service of Process

  52   

Section 12.13.

Waiver of Jury Trial

  52   

Section 12.14.

Specific Performance

  52   

Section 12.15.

Remedies Cumulative

  52   

Section 12.16.

Counterparts

  52   

Section 12.17.

Signatures/E-delivery; Reproduction of Documents

  52   

Section 12.18.

Severability

  53   

Section 12.19.

Adjustments for Share Splits, etc.

  53   

Section 12.20.

Release

  53   

 

( iii )



--------------------------------------------------------------------------------

ADDENDA

ANNEXES

 

Annex A Definitions Annex B Cross Reference Sheet of Terms Defined Herein Annex
C Milestones Annex D Subsequent Loan Funding Schedule

EXHIBITS – FORMS OF

 

Exhibit A Certificate of Designation Exhibit B Articles Amendment and Amended
and Restated Bylaws Exhibit C Stockholder Agreement Exhibit D Indemnification
Agreement Exhibit E Oceanica Articles Amendment and Membership Agreement Exhibit
F Note Exhibit G Pledge Agreement

 

( iv )



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
March 9, 2015, by and among Odyssey Marine Exploration Inc., a Nevada
corporation (the “Company”), Penelope Mining LLC, a Delaware limited liability
company (the “Investor”), and Minera del Norte S.A. de C.V., a Mexican societe
anonime, (with respect to Article X, the “Guarantor” and with respect to Article
XI, the “Lender”). Capitalized terms used but not defined herein shall have the
meanings ascribed to them in Annex A hereto. For the convenience of the parties
a cross-reference sheet of terms defined herein is attached as Annex B hereto.

RECITALS:

WHEREAS, the Company has authorized the sale and issuance of an aggregate of: up
to 16,854,007 shares of Series AA-1 Convertible Preferred Stock, par value
$0.0001 per share (the “Series AA-1 Preferred Stock”) and up to 14,446,290
shares of Series AA-2 Convertible Preferred Stock, par value $0.0001 per share
(the “Series AA-2 Preferred Stock” and, together with the Series AA-1 Preferred
Stock, the “Class AA Preferred Stock”);

WHEREAS, the Company desires to sell the Class AA Preferred Stock to the
Investor, and the Investor desires to purchase the Class AA Preferred Stock from
the Company, on the terms and subject to the conditions set forth herein;

WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
Lender is willing to make Loans to BahamasCo at the direction of the Company;

WHEREAS, on the date hereof, Investor has purchased a call option (the “Oceanica
Call”) from BahamasCo to purchase all of BahamasCo’s equity in Oceanica;

WHEREAS, concurrently herewith, Oceanica and all of its members have amended the
articles of incorporation of Oceanica (the “Oceanica Articles Amendment”) and
the membership agreement of Oceanica (the “Oceanica Membership Agreement”) to be
in the form included as Exhibit E hereto, and Oceanica and Investor have entered
into a Mandate Agreement relating to the business of Oceanica (the “Mandate
Agreement”);

WHEREAS, the Company has informed the Investor that without the Loans and the
Contemplated Transactions, it would be subject to financial distress;

WHEREAS, the board of directors of the Company has unanimously determined that
this Agreement, the Oceanica Call and the Contemplated Transactions are
advisable and fair to, and in the best interests of, the Company and its
stockholders and has resolved to recommend that the Company’s stockholders grant
the Stockholder Approval and has directed that a meeting be called for the
purposes of obtaining the Stockholder Approval; and

WHEREAS, the Company has amended and restated its bylaws prior to executing and
delivering this Agreement, in the form as Exhibit B hereto (the “Amended and
Restated Bylaws”);

 

1



--------------------------------------------------------------------------------

WHEREAS, concurrently herewith, and as a condition and inducement to the
willingness of Investor and Guarantor to enter into this Agreement, each of the
directors and executive officers of the Company have entered into a voting
agreement (each a “Voting Agreement”) with Investor pursuant to which, among
other things, each such person, on the terms and subject to the conditions set
forth in the Voting Agreement, has agreed to (a) vote their shares of Common
Stock in favor of adoption of the Stockholder Approval and (b) take certain
other actions as contemplated by the Voting Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I.

PURCHASE AND SALE OF SHARES

Section 1.1. Investor Commitment. On the terms and subject to the conditions set
forth in this Agreement, Investor commits to purchase up to $101,124,042.00 (the
“Commitment”) of Class AA Preferred Stock as follows:

(a) Investor shall purchase at the Initial Closing 5,833,334 shares of Series
AA-1 Preferred Stock (the “Initial Closing Shares”) at a purchase price of $6.00
per share (the “Series AA-1 Price”); and

(b) Following the purchase of the Initial Closing Shares, at the Subsequent
Closings Investor shall purchase at the Series AA-1 Price 11,020,673 shares of
Series AA-1 Preferred Stock (together with the Initial Closing Shares “Committed
Series AA-1 Shares”).

It is understood and agreed that the number of shares of Class AA Preferred
Stock available for purchase by the Investor and the purchase price therefor set
forth in this Agreement are calculated after giving effect to the Preliminary
Transactions and no adjustment of such share numbers or purchase price shall be
made based on the consummation of the Preliminary Transactions.

Section 1.2. Initial Closing. The closing of the purchase and sale of the
Initial Closing Shares (the “Initial Closing”) shall be held at the offices of
Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York, New York at 10:00
a.m. Eastern Time on the later of (a) the third Business Day following the
satisfaction or waiver of the conditions to the Initial Closing set forth in
Article VI (other than those conditions that by their terms are to be satisfied
by actions taken at the Closing) and (b) 150 days following the date of this
Agreement; provided, that (i) Investor may waive the requirements of clause (b),
and (ii) the Initial Closing may occur on such other date or at such other time
and place as the Company and Investor may mutually agree in writing in their
sole discretion. The date on which the Initial Closing actually occurs is
referred to as the “Initial Closing Date.”

 

2



--------------------------------------------------------------------------------

Section 1.3. Deliveries at the Initial Closing.

(a) At the Initial Closing, the Company shall deliver to Investor:

(i) a certified copy of the Certificate of Designation for the Class AA
Preferred Stock in the form of Exhibit A hereto, evidencing its filing with, and
acceptance by, the office of the Secretary of State of the State of Nevada
subsequent to the consummation of the Preliminary Transactions (the “Certificate
of Designation”);

(ii) a certified copy of the amendment (the “Articles Amendment”) of the
Articles of Incorporation of the Company, as amended from time to time (the
“Articles”), in the form of Exhibit B hereto, evidencing its filing with, and
acceptance by, the office of the Secretary of State of the State of Nevada;

(iii) a stock certificate representing the Initial Closing Shares, duly executed
by the Company, registered in the name of Investor or its nominee;

(iv) an opinion of Nevada counsel to the Company as to the valid issuance, full
payment for, and non-assessability of the Class AA Preferred Stock to be issued
by the Company pursuant to the terms of this Agreement, including the Initial
Closing Shares being issued by the Company to Investor on the Initial Closing
Date, and as to such other customary matters as Investor shall request;

(v) a counterpart of the Stockholder Agreement, duly executed by the Company, in
the form of Exhibit C hereto (the “Stockholder Agreement”);

(vi) evidence reasonably satisfactory to Investor as to the election of the
Investor Designees to the Company’s Board of Directors, and that such Investor
Designees constitute a majority of the Board of Directors;

(vii) a counterpart of an Indemnification Agreement in favor of each Investor
designee to the Company’s Board of Directors, in the form of Exhibit D hereto,
duly executed by the Company (the “Indemnification Agreement”); and

(viii) all other instruments and certificates that the Company is required to
deliver pursuant to the terms of this Agreement.

(b) At the Initial Closing, Investor shall deliver to the Company:

(i) payment in full of the purchase price for the Initial Closing Shares, which
shall be delivered in the form of wire transfer of immediately available funds
to an account designated in writing by the Company; provided, however, that the
Company hereby irrevocably instructs Investor to deduct from such wire and pay
over to Lender such amount as is sufficient to pay all amounts due with respect
to the Loans or under the Note.

 

3



--------------------------------------------------------------------------------

(ii) a counterpart of the Stockholder Agreement, duly executed by the Investor;
and

(iii) all other instruments and certificates that Investor is required to
deliver pursuant to the terms of this Agreement.

Section 1.4. Preliminary Transactions. Prior to the consummation of the Initial
Closing, the Company shall undertake the following transactions (the
“Preliminary Transactions”):

(a) file, or cause to be filed, the Articles Amendment with the Secretary of
State of the State of Nevada providing for, among other things: (i) a 1-for-6
reverse stock split of the Common Stock, upon which every six shares of issued
and outstanding Common Stock shall be automatically combined into one issued and
outstanding share of Common Stock, without any change in the par value per
share; and (ii) classifying the Company’s Board of Directors (the “Board of
Directors”) into three different classes, with the entire Board of Directors
being elected at the Stockholder Meeting, and thereafter, with one Class subject
to election in each year, with Class I being subject to election in 2016; and

(b) include in the Proxy Statement designees of Investor, reasonably acceptable
to the Board of Directors (the “Investor Designees”), for election as the Class
III Directors and as a majority of the Class II Directors (and in the aggregate
constituting a majority of the Board of Directors).

Section 1.5. Investor Observer Rights. From and after the date hereof and until
the earlier to occur of (a) the Initial Closing and (b) the failure to obtain
Stockholder Approval at the Stockholder Meeting, the Investor shall have the
right to designate one (1) representative (the “Investor Observer”) to attend
and observe all meetings of the Board of Directors and any committees thereof
(excluding any committee formed to consider a transaction between the Investor
and the Company). The Investor Observer shall be given notice of (in the same
manner that notice is given to other members of the Board of Directors) all
meetings (whether in person, telephonic or otherwise) of the Board of Directors,
including all committee meetings. The Investor Observer shall receive a copy of
all notices, agendas and other material information distributed to the Board of
Directors and any committees thereof (excluding any committee formed to consider
a transaction between the Investor and the Company), whether provided to
directors in advance or, during or after any meeting, regardless of whether the
Investor Observer shall be in attendance at the meeting.

ARTICLE II.

SUBSEQUENT CLOSINGS

Section 2.1. Funding at Subsequent Closings. During the Takedown Period,
Investor shall purchase from the Company Series AA-1 Preferred Stock at the
Series AA-1 Price at one or more Subsequent Closings at such times and in such
amounts as set forth on Annex C. For the avoidance of doubt, Investor shall not
be obligated to: (i) purchase a number of shares of Series AA-1 Preferred Stock
in excess of the Committed Series AA-1 Shares less the number of shares

 

4



--------------------------------------------------------------------------------

of Series AA-1 Preferred Stock previously purchased at a Subsequent Closing, or
(ii) purchase Class AA Preferred Stock with an aggregate purchase price greater
than Investor’s Commitment less the aggregate purchase price for Class AA
Preferred Stock previously paid hereunder (the “Remaining Commitment”).

Section 2.2. Investor Call Right. During the Takedown Period, Investor shall
have the right (the “Investor Call Right”), but not the obligation, at any time
and from time to time, to require the Company to sell to it: (i) all or any
portion of the unissued Committed Series AA-1 Shares at the Series AA-1 Price
(which shall reduce Investor’s obligation to purchase such Committed Series AA-1
Shares at Subsequent Closings), and (ii) subject to the closing price of the
Common Stock on the NASDAQ having been greater than or equal to $7.56 per share
for a period of twenty (20) consecutive Business Days on which the NASDAQ is
open, up to 14,446,290 shares of Series AA-2 Preferred Stock at a purchase price
of $3.00 per share. Investor may exercise the Investor Call Right by providing
written notice to the Company specifying a proposed Subsequent Closing Date not
less than ten (10) Business Days subsequent to the date of such notice. The
notice may provide that closing of the Investor Call Right is subject to the
satisfaction of one or more conditions.

Section 2.3. Subsequent Closings.

(a) The closing of the purchase and sale of shares of Class AA Preferred Stock
pursuant to Section 2.1 or the exercise of an Investor Call Right (each a
“Subsequent Closing”) shall be held at the offices of Willkie Farr & Gallagher
LLP, 787 Seventh Avenue, New York, New York at 10:00 a.m. Eastern Time on the
later of: (i) the date specified in Annex C or the notice exercising the
Investor Call Right, as applicable, (ii) the Business Day following the
satisfaction or waiver of the conditions to the Subsequent Closing set forth in
Article VII (other than those conditions that by their terms are to be satisfied
by actions taken at the Subsequent Closing), and (iii) such later date as
determined pursuant to paragraph (b) below; provided, that a Subsequent Closing
may occur on such other date or at such other time and place as the Company and
Investor may mutually agree in writing in their sole discretion. The date on
which a Subsequent Closing actually occurs is referred to as a “Subsequent
Closing Date.”

(b) The Company shall delay any Subsequent Closing Date until the expiration or
termination of governmentally imposed waiting periods and the obtaining of
governmental approvals, including pursuant to the HSR Act, if any, to allow the
Company to make one or more required governmental filings or obtain one or more
required governmental approvals and to allow the Investor to make and obtain
such filings and approvals, in connection with such Subsequent Closing (provided
that the Investor reasonably believes, based on the advice of counsel, that such
Investor must make or obtain any such filings or approvals, and the Company
shall use its reasonable efforts to make each such required governmental filing
and seek each such required governmental approval as promptly as possible). In
no event shall the Investor be deemed to be in breach of this Agreement as a
result of the Investor’s inability to consummate a Subsequent Closing prior to
such compliance by the Company.

 

5



--------------------------------------------------------------------------------

Section 2.4. Deliveries at Each Subsequent Closing.

(a) At each Subsequent Closing, the Company shall deliver to Investor:

(i) a stock certificate representing the Class AA Preferred Stock being
purchased, duly executed by the Company, registered in the name of Investor or
its nominee; and

(ii) all other instruments and certificates that the Company is required to
deliver pursuant to the terms of this Agreement.

(b) At each Subsequent Closing, Investor shall deliver to the Company:

(i) wire transfer of immediately available funds, to an account designated by
the Company, the purchase price for the Class AA Preferred Stock to be purchased
by Investor on the Subsequent Closing Date; and

(ii) all other instruments and certificates that Investor is required to deliver
pursuant to the terms of this Agreement.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth on the correspondingly numbered section of the Disclosure
Schedule delivered to the Investor in connection herewith, the Company
represents and warrants to the Investor the following:

Section 3.1. Organization, Existence and Good Standing.

(a) The Company is duly organized and is validly existing and in good standing
under the Laws pursuant to which it was formed, and has all requisite corporate
power and corporate authority to carry on its businesses as now conducted and as
presently proposed to be conducted. The Company is duly licensed or qualified to
transact business as a foreign corporation or other equivalent entity and is in
good standing in each jurisdiction in which the nature of the business
transacted by it or the character of the properties owned or leased by it
requires such licensing or qualification, except for those jurisdictions where
the failure to be so licensed, qualified or in good standing would not
reasonably be expected to have a material adverse effect on the business,
prospects, condition (financial or otherwise), affairs, properties, assets or
Liabilities of the Company and its Subsidiaries, taken as a whole (a “Material
Adverse Effect”).

(b) The Company is not, nor has it been within the past five (5) years, an
“investment company” within the meaning of the Investment Company Act of 1940.

(c) On or prior to the date hereof, the Amended and Restated Bylaws (i) have
been approved and adopted by the Board of Directors as the bylaws of the Company
and (ii) are in full force and effect.

 

6



--------------------------------------------------------------------------------

Section 3.2. Authorization.

(a) The Company and each of its Subsidiaries, as applicable, has all requisite
power and authority to execute and deliver this Agreement and the other
Transaction Documents to which it is a party, and to carry out the provisions of
this Agreement and the other Transaction Documents to which it is a party,
including with respect to the Company, the power and authority to issue and sell
the Class AA Preferred Stock and to issue the Common Stock issuable upon
conversion thereof.

(b) Except with respect to the Stockholder Approval, all action on the part of
the Company and each of its Subsidiaries, as applicable, their respective
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the other Transaction Documents to which the
Company and each of its Subsidiaries, as applicable, is a party, and the
performance of all obligations of the Company and its Subsidiaries hereunder and
thereunder, and the authorization, issuance (or reservation for issuance), sale
and delivery of the Class AA Preferred Stock in accordance with this Agreement
and the Common Stock issuable upon conversion thereof has been taken. This
Agreement has been duly and validly executed and delivered by the Company, and
the other Transaction Documents to which the Company or any Subsidiary is a
party, when executed and delivered, will constitute, assuming this Agreement and
the other Transaction Documents have been duly authorized, executed and
delivered by Investor, and are, valid and legally binding obligations of the
Company, enforceable in accordance with their respective terms except: (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other Laws of general application affecting enforcement of creditors’ rights
generally; and (ii) as limited by Laws relating to the availability of specific
performance, injunctive relief or other equitable remedies (the “Enforceability
Exceptions”).

(c) The Board of Directors of the Company (the “Board of Directors”), by
resolutions unanimously adopted at a meeting duly called and held, has
(i) determined and declared that this Agreement and the Contemplated
Transactions, including the issuance of the Class AA Preferred Stock and the
adoption of the Articles Amendment, are advisable and fair to, and in the best
interests of, the Company and its Stockholders, (ii) authorized and approved the
execution, delivery and performance of this Agreement and the Transaction
Documents, (iii) directed that the approval of the issuance of the Class AA
Preferred Stock and the adoption of this Agreement, the Articles Amendment and
the Preliminary Transactions be submitted to a vote at the Stockholder Meeting,
and (iv) recommended to the Stockholders that they grant the Stockholder
Approval. Such resolutions have not been rescinded, modified or withdrawn in any
way as of the date of this Agreement.

Section 3.3. No Conflict or Violation. The execution, delivery and performance
by the Company and its Subsidiaries of this Agreement and the other Transaction
Documents to which they are a party and the consummation by the Company and its
Subsidiaries of the Contemplated Transactions in accordance with the terms
hereof or thereof will not (with notice or lapse of time, or both) (a) conflict
with or violate any provision of (i) the Articles or bylaws of the Company or
(ii) any equivalent organizational or governing document of any Subsidiary of

 

7



--------------------------------------------------------------------------------

the Company, (b) require any consent or approval under, violate, conflict with
or result in any breach of or any loss of any benefit under, or constitute a
default under, or result in termination or give to others any right of
termination, vesting, amendment, acceleration or cancellation of, or result in
the creation of a Lien upon any of the respective properties, rights or assets
of the Company or any of its Subsidiaries, (c) conflict with or violate any
Order binding upon the Company or any of its Subsidiaries, or (d) assuming that
all consents listed on Schedule 3.4 have been obtained and any waiting periods
thereunder have terminated or expired, conflict with or violate any Law
applicable to the Company or any of its Subsidiaries, except in the case of each
of the foregoing clauses (a)(ii), (b), (c) and (d), for such violations,
conflicts, breaches, defaults, impairments or revocations that would not
reasonably be expected to be material.

Section 3.4. Governmental Consents and Approvals. Except as set forth on
Schedule 3.4, the execution, delivery and performance by the Company and its
Subsidiaries of this Agreement and the other Transaction Documents to which they
are a party and the consummation by the Company and its Subsidiaries of the
Contemplated Transactions in accordance with the terms hereof or thereof will
not (with notice or lapse of time, or both) require any Permit or filing or
registration with or notification to any Governmental Agency with respect to the
Company and its Subsidiaries except (a) for the filing of the Certificate of
Designation and the Articles Amendment with the Secretary of State of the State
of Nevada, (b) the filing of the Oceanica Articles Amendment with the Public
Registry of the Republic of Panama and (c) where the failure to obtain such
Permits, or to make such filings, registrations or notifications would not
reasonably be expected to be material.

Section 3.5. Capitalization and Voting Rights.

(a) As of the date hereof, the equity capitalization of the Company consists of:

(i) 150,000,000 authorized shares of common stock par value $.0001 per share
(the “Common Stock”), of which 89,582,502 shares are issued and outstanding; and

(ii) 9,810,000 shares of preferred stock par value $.0001 per share, 134,800 of
which have been designated as “Series D Preferred Stock” (together with the
Class AA Preferred Stock, the “Preferred Stock”) and 32,400 of which are issued
and outstanding. Each share of Series D Preferred Stock is convertible into one
share of Common Stock.

(b) The outstanding Common Stock and Preferred Stock have been duly authorized
and validly issued, are fully paid and non-assessable, and were issued in
accordance with the registration or distribution provisions of the applicable
securities Laws or pursuant to valid exemptions therefrom.

(c) As of the date hereof, except as set forth on Schedule 3.5(c) there is no:

(i) outstanding option, warrant, right (contingent or other, including
conversion, exchange, participation, right of first refusal, co-sale or
pre-emptive rights or rights regarding phantom stock or stock appreciation
rights) or agreement for the purchase or acquisition from the Company of any
Common Stock, Preferred Stock or any other shares or securities of the Company,
or any options, warrants or rights convertible into or exchangeable for any
thereof;

 

8



--------------------------------------------------------------------------------

(ii) commitment by the Company to issue shares, subscriptions, warrants,
options, convertible or exchangeable securities or other such rights or to
distribute to holders of its equity securities any evidence of indebtedness or
assets;

(iii) bond, debenture, note or other indebtedness of the Company that entitles
the holder thereof to vote (or is convertible into, or exchangeable or
exercisable for, securities having the right to vote) with the Stockholders on
any matter;

(iv) outstanding contractual obligations, commitments or arrangements of any
character (contingent or otherwise) that are binding on the Company or any of
its Subsidiaries to repurchase, redeem or otherwise acquire any shares of
capital stock of, or other equity or voting interests in, the Company; or

(v) obligation, contingent or otherwise, by reason of any agreement to register
the offer and sale or resale of any of the Company’s capital stock or other
equity or voting securities under the Securities Act.

(d) After giving effect to the Preliminary Transaction, the outstanding equity
capitalization of the Company will consist of:

(i) 150,000,000 authorized shares of Common Stock, of which except as a result
of the exercise of options or warrants or the settlement of restricted stock
units, in each case, as listed on Schedule 3.5(c), 14,930,418 shares will be
issued and outstanding and 618,068 will be issuable upon the exercise of
outstanding options or settlement of restricted stock units; and

(ii) 50,000,000 shares of Preferred Stock, (x) 9,810,000 of which will have been
designated as “Series D Preferred Stock” and 32,400 of which will be issued and
outstanding, (y) 16,854,007 of which will have been designated as “Series AA-1
Preferred Stock” and none of which will be issued and outstanding and
(z) 14,446,290 of which will have been designated as “Series AA-2 Preferred
Stock” and none of which will be issued and outstanding.

(iii) Each outstanding option, warrant, right (contingent or other, including
conversion, exchange, participation, right of first refusal, co-sale or
pre-emptive rights or rights regarding phantom stock or stock appreciation
rights) or agreement for the purchase or acquisition from the Company of any
Common Stock listed on Schedule 3.5(c), shall become exercisable for, or
convertible into, one-sixth of the number of shares of Common Stock for which it
was exercisable or convertible prior to the Preliminary Transactions and for a
price no less than six times the applicable price in effect immediately prior to
the Preliminary Transactions.

 

9



--------------------------------------------------------------------------------

(e) The Company has not and does not intend to accelerate any rights or waive
any conditions existing under any outstanding option, warrant, right or
agreement (contingent or otherwise, including exercise, vesting, payment,
conversion, exchange, participation, right of first refusal, co-sale or
pre-emptive rights or rights regarding phantom stock or stock appreciation
rights) for the purchase or acquisition from the Company of any Common Stock,
Preferred Stock or any other shares or securities of the Company, or any
options, warrants or rights convertible into or exchangeable for any thereof.

Section 3.6. Subsidiaries. Schedule 3.6 sets forth, as of the date hereof, a
true and complete list of all Subsidiaries of the Company, including the
jurisdiction of organization of each such Subsidiary. Except as set forth on
Schedule 3.6, the Company or a wholly-owned Subsidiary of the Company owns all
of the issued and outstanding equity interests in each Subsidiary. The Company
has made available to Investor true and complete copies of the articles of
incorporation and bylaws, or equivalent organizational documents, of each
Subsidiary. Each Subsidiary of the Company: (a) is validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
(b) has all requisite corporate power and authority and all authorizations,
licenses and permits necessary to own, lease and operate its properties and
assets and to carry on its businesses as now conducted and (c) is duly qualified
or licensed to do business in every jurisdiction in which its ownership, leasing
or operation of property or assets or the conduct of businesses as now conducted
requires it to be qualified or licensed, other than in the case of the
Intermediate Holdcos, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 3.7. Oceanica. As of the date hereof and as of the Initial Closing Date:

(a) The Company owns all of the issued and outstanding membership interests in
Marine Exploration Holdings, LLC, a Nevada limited liability company (“MEH”),
free and clear of all Liens, and MEH owns all of the issued and outstanding
shares of Odyssey Marine Enterprises, Ltd., a Bahamian company (“BahamasCo” and
together with MEH, the “Intermediate Holdcos”) free and clear of all Liens.
BahamasCo owns 54,000,000 shares of Oceanica, free and clear of all Liens except
as set forth on Schedule 3.7.

(b) The outstanding equity capitalization of Oceanica is as set forth on
Schedule 3.7(b). The Company has terminated the Mako Option for no consideration
other than up to 4,000,000 shares of Common Stock (the “Mako Option
Termination”).

(c) As of the date hereof, except as set forth on Schedule 3.7(c) there is no:

(i) outstanding option, warrant, right (contingent or other, including
conversion, exchange, participation, right of first refusal, co-sale or
pre-emptive rights or rights regarding phantom stock or stock appreciation
rights) or agreement for the purchase or acquisition from any of the
Intermediate Holdcos or Oceanica of any equity, or any options, warrants or
rights convertible into or exchangeable for any such equity;

 

10



--------------------------------------------------------------------------------

(ii) commitment by the Intermediate Holdcos or Oceanica to issue shares,
subscriptions, warrants, options, convertible or exchangeable securities or
other such rights or to distribute to holders of its equity securities any
evidence of indebtedness or assets;

(iii) bond, debenture, note or other indebtedness of the Intermediate Holdcos or
Oceanica that entitles the holder thereof to vote (or is convertible into, or
exchangeable or exercisable for, securities having the right to vote) with the
holders of equity in the Intermediate Holdcos or Oceanica on any matter;

(iv) outstanding contractual obligation, commitment or arrangement of any
character (contingent or otherwise) that are binding on the Intermediate Holdcos
or Oceanica to repurchase, redeem or otherwise acquire any shares of capital
stock of, or other equity or voting interests in the Intermediate Holdcos or
Oceanica; and

(v) obligation, contingent or otherwise, by reason of any agreement to register
the offer and sale or resale of any of the capital stock of the Intermediate
Holdcos or Oceanica under the Securities Act.

(d) Set forth on Schedule 3.7(d) is a true and complete list of each Permit
Oceanica has obtained, or made filings to obtain, in connection with the
construction, development and operation of the Don Diego Project (each, a
“Project Permit”). True and complete copies of all such Permits and filings and
all material written correspondence with any Governmental Agency regarding any
Project Permit has been furnished to Investor. No Governmental Agency has
provided the Company, Oceanica or any of their Subsidiaries, or to the knowledge
of the Company any other Person, written notice that such Governmental Agency
does not intend to issue any Project Permit or any other Permit that is
reasonably necessary for the construction, development and operation of the Don
Diego Project. There is no Proceeding pending or threatened (in writing or
otherwise) (i) with respect to any alleged error or omission contained in any
filing related to any Project Permit, or (ii) following the issuance of any
Project Permit, with respect to any alleged failure to be in compliance with the
terms thereof, or which is likely to result in the revocation or termination of
such Project Permit.

(e) Oceanica or a Subsidiary thereof has the exclusive ownership of the mineral
rights related to the Don Diego Project covering not less than 300,000 hectares,
each of which are listed on Schedule 3.7(e) (the “Project Mineral Rights”), free
and clear of any Liens other than Permitted Liens. The Project Mineral Rights
are sufficient to conduct the Don Diego Project in a manner consistent with the
business plans of the Company.

(f) The Company is not aware of any facts or circumstances that would cause the
Technical Report: Revised Assessment of the Don Diego West Phosphorite Deposit,
Mexican Exclusive Economic Zone (EEZ), dated June 30, 2014, to not be true and
correct in all material respects.

 

11



--------------------------------------------------------------------------------

Section 3.8. Company Reports; Financial Statements; Undisclosed Liabilities.

(a) The filings, including all material forms, registration, proxy and
information statements, prospectuses, reports, agreements (oral or written) and
all documents, exhibits, amendments and supplements appertaining thereto, filed
or furnished by the Company since January 1, 2014 under the Securities Act or
the Exchange Act (the “Company Reports”), have been timely filed or furnished
(as applicable) with the SEC and complied, as of their respective filing dates,
in all material respects with all applicable requirements of the statutes and
the rules and regulations thereunder, in each case as in effect on the dates so
filed, including any amendments of such Company Reports filed with the SEC. None
of the Company Reports contained, at the time such Company Report was filed, or
if amended or restated, at such time when finally amended, restated or
subsequently mailed to securityholders, any untrue statement of any material
fact or omitted to state any material fact required to be stated therein or
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. All such Company
Reports complied in all material respects with the applicable requirements of
the Securities Act or the Exchange Act, as the case may be.

(b) As of the date hereof, there are no outstanding or unresolved comments in
comment letters from the SEC staff with respect to the Company Reports, and to
the Knowledge of the Company, neither the Company nor any Company Report is the
subject of an ongoing SEC review or outstanding SEC investigation.

(c) Each of the consolidated financial statements, consolidated balance sheets,
consolidated statements of operations and consolidated statements of cash flows
(including, in each case, any related notes and schedules thereto) of the
Company included in or incorporated by reference into the Company Reports:
(i) complied, as of the respective filing dates thereof, in all material
respects with the applicable rules and regulations of the SEC with respect
thereto as in effect on the respective filing dates thereof, (ii) were prepared
in accordance with U.S. generally accepted accounting principles consistently
applied during the periods involved (“GAAP”), except as may be footnoted
therein, (iii) fairly presented, in all material respects, the consolidated
financial position of the Company, as of the respective dates thereof, and the
consolidated results of operations, retained earnings (accumulated deficit) and
cash flows, as the case may be, of the Company for the respective periods then
ended (subject, in the case of unaudited financial statements, to normal
year-end adjustments). Neither the Company nor any of its Subsidiaries has
received, in writing, any material complaint, allegation, assertion or claim
regarding the accounting or auditing practices, procedures, methodologies or
methods of the Company or any of its Subsidiaries or their respective internal
accounting controls. To the Knowledge of the Company, no attorney representing
the Company or its Subsidiaries has reported evidence of a material violation of
securities laws, breach of fiduciary duty or similar violation by the Company or
any of its Subsidiaries or any of their respective officers, directors,
employees or agents to the Board of Directors or any committee thereof pursuant
to the rules of the SEC adopted under Section 307 of the Sarbanes-Oxley Act of
2002.

 

12



--------------------------------------------------------------------------------

(d) The Company has (A) implemented and maintains (x) disclosure controls and
procedures (as defined in Rule 13a-15(e) of the Exchange Act) designed to ensure
that material information relating to the Company and its Subsidiaries is made
known on a timely basis to the management of the Company and (y) a system of
internal control over financial reporting (as defined in Rule 13a-15(f) of the
Exchange Act) designed to provide reasonable assurances regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP and (B) disclosed to the Company’s
outside auditors and the audit committee of the Board of Directors (x) all
significant deficiencies and material weaknesses in the design or operation of
internal control over financial reporting which are reasonably likely to
adversely affect the Company’s and its Subsidiaries’ ability to record, process,
summarize and report financial data and (y) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
Company’s internal control over financial reporting.

(e) There are no Liabilities of the Company or its Subsidiaries of a nature
(whether accrued, absolute, contingent or otherwise) other than: (i) Liabilities
set forth in the consolidated balance sheet, including the notes thereto, of the
Company included in the most recent Company Reports; (ii) Liabilities or
obligations incurred in the ordinary course of business consistent with past
practices since the date of such balance sheet; (iii) Liabilities under
Contracts, none of which arise out of any breach, default or non-performance by
the Company or its Subsidiaries; and (iv) Liabilities disclosed on the Schedules
to this Agreement.

Section 3.9. Orders and Proceedings. Except as set forth on Schedule 3.9, there
are no outstanding Orders to which the Company or any of its Subsidiaries or any
of their respective properties or assets is subject or bound that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and there are no Proceedings pending or, to the Knowledge of the
Company, threatened against the Company or any of its Subsidiaries or to which
any of their respective properties or assets is subject or bound that, if
adversely determined, would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

Section 3.10. Permits; Compliance with Laws.

(a) The Company and its Subsidiaries hold all Permits necessary to own, lease
and operate their respective properties and assets, and to lawfully carry on and
operate their respective businesses as currently conducted, and all such Permits
are in full force and effect except where the failure to hold such Permits has
not had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. The Company and its Subsidiaries are in
compliance with the terms of all such Permits, except for such non-compliance as
has not had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries has received any written notice during the period beginning on the
date that is three (3) years prior to the date of this Agreement from any
Governmental Agency threatening to suspend, revoke, withdraw, not renew, impose
any sanctions or fines in connection with, modify in any material and adverse
respect or limit any Permit, except where such notice would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 3.10: (i) the Company and its Subsidiaries
are, and for the past three years have been, in material compliance with all
material Laws applicable to them; and (ii) during the past three years, neither
the Company nor any of its Subsidiaries has received written notice from any
Governmental Agency or any other Person regarding any actual, alleged, possible,
or potential violation of, or failure to materially comply with, any material
Law, except for such non-compliance as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 3.11. Contracts.

(a) Except for Contracts filed as exhibits to the Company Reports or as set
forth on Schedule 3.11, as of the date of this Agreement, neither the Company
nor any of its Subsidiaries is a party to, and neither the Company or any of its
Subsidiaries nor any of their respective properties or assets, are expressly
bound by any Contract that:

(i) is a “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K promulgated under the Securities Act);

(ii) contains any covenant limiting, to a degree that is material to the Company
and its Subsidiaries, the ability of the Company or any of its Subsidiaries to
engage in any line of business, or to compete with any Person or in any
geographic area;

(iii) contains any indemnification of, advancement of expenses (other than the
advancement of business expenses in the ordinary course) to or exculpation of
Liability of any current or former director, officer or employee of the Company
and its Subsidiaries;

(iv) requires the future acquisition from another Person or future disposition
to another Person of assets or capital stock or other equity interest of another
Person;

(v) relates to an acquisition or similar transaction which contains indemnities
or “earn-out” obligations after the date hereof with respect to the Company and
its Subsidiaries;

(vi) provides for payments to or by any Person based on sales, purchases, or
profits, other than direct payments for goods;

(vii) provides for the employment of any stockholder, director, officer,
consultant or key employee not terminable without penalty or Liability arising
from such termination or any severance or change-in-control contract or
arrangement;

 

14



--------------------------------------------------------------------------------

(viii) relates to the Don Diego Project; or

(ix) relates to cleanup, abatement or other actions in connection with any
Liability under any Environmental Laws.

Each Contract of the type described in this Section 3.11, including any such
Contract entered into after the date hereof, is referred to herein as a
“Material Contract.”

(b) A true and complete copy of each Material Contract in effect as of the date
of this Agreement, including any material amendments thereto, has been made
available to Investor.

(c) Neither the Company nor any of its Subsidiaries is in breach of or default
under the terms of any Material Contract where such breach or default has had or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. To the Knowledge of the Company, no other party to any
Material Contract is in breach of or default under the terms of any Material
Contract where such breach or default would have or reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. Except as
would not have or would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, each Material Contract is a valid and
binding obligation of the Company or its Subsidiary party thereto, and, to the
Knowledge of the Company, of each other party thereto, and is in full force and
effect; provided, that such enforcement may be subject to the Enforceability
Exceptions.

Section 3.12. Employees; Employee Compensation.

(a) Neither the Company nor its Subsidiaries are delinquent in payments to any
of the employees, former employees or any independent contractors of either of
the Company or its Subsidiaries for any wages, salaries, commissions, bonuses or
other direct compensation for any services performed for the Company or its
Subsidiaries as of the date hereof or amounts required to be reimbursed to such
employees, former employees or independent contractors. There is no strike or
other labor dispute involving the Company or its Subsidiaries pending or, to the
Knowledge of the Company, threatened, nor are the Company or its Subsidiaries
aware of any labor organization activity involving the employees of either.

(b) Neither the Company nor its Subsidiaries have contributed to or are required
to contribute to any multiemployer plan within the meaning of and subject to
section 3(37) or 4001(a)(3) of ERISA or Section 414(f) of the Code (a
“Multiemployer Plan”). Neither the Company nor any ERISA Affiliate (as defined
below) has incurred any Liability resulting from a complete or partial
withdrawal from any Multiemployer Plan, and none of them has incurred, or is
reasonably likely to incur, any Liability due to the termination or
reorganization of a Multiemployer Plan which has not been satisfied in full, and
to the Knowledge of Company, no event has occurred that would subject the
Company or any ERISA Affiliate to any such liability.

 

15



--------------------------------------------------------------------------------

(c) None of the Company, any of its Subsidiaries, any corporation, trade,
business, or entity that would be deemed a “single employer” with the Company or
any Subsidiary within the meaning of Section 414(b), (c), (m), or (o) of the
Code or Section 4001 of ERISA (each, an “ERISA Affiliate”), or any of their
respective predecessors has contributed to, contributes to, has been required to
contribute to, or otherwise participated in or participates in or in any way has
any Liability, directly or indirectly, with respect to any plan subject to
Section 412, 430 or 4971 of the Code, Section 302 or Title IV of ERISA,
including, without limitation, a “multiple employer plan” (as defined in
Section 413 of the Code), a “multiple employer welfare arrangement (as defined
in Section 3(40) of ERISA), any single employer pension plan (within the meaning
of Section 4001(a)(15) of ERISA) which is subject to Sections 4063, 4064 and
4069 of ERISA or Section 413(c) of the Code, or a plan maintained in connection
with any trust described in Section 501(c)(9) of the Code.

(d) Each Plan complies with, and has been established, operated and administered
in accordance with its terms and the requirements of, ERISA, the Code and other
applicable laws.

(e) Neither the Company nor any ERISA Affiliate has incurred any liability for
any tax or penalty imposed by Section 4975 of the Code or Section 502(i) of
ERISA with respect to any Plan.

(f) Each Plan which is intended to qualify under Section 401(a) of the Code has
received an IRS determination letter concluding that such Plan so qualifies in
form, and no event has occurred and no condition exists that, to the Company’s
Knowledge, would cause such Plan to lose its qualified status.

(g) Except as may be required under Section 4980B of the Code, Section 601 of
ERISA or other applicable foreign, state or local law, the Company does not have
any Liability for post-retirement medical or life insurance benefits or coverage
for any current or former employee, officer or director of the Company or any
Subsidiary thereof or any dependent of any such employee.

Section 3.13. Related Party Transactions. Except as specifically disclosed in
the Company Reports:

(a) No employee, officer, stockholder or director of the Company or any of its
Subsidiaries, or member of his or her immediate family, is indebted to the
Company or any of its Subsidiaries, nor are the Company or any of its
Subsidiaries indebted (or committed to make loans or extend or guarantee credit)
to any of them, other than: (i) for payment of salary for services rendered to
the Company or its Subsidiaries by officers, directors or employees;
(ii) reimbursement for reasonable expenses incurred by officers, directors or
employees on behalf of the Company or its Subsidiaries; and (iii) for other
standard employee benefits made generally available to all employees.

(b) To the Company’s Knowledge, none of such persons has any ownership interest,
directly or indirectly, in any firm, corporation or other entity with which the
Company or its Subsidiaries are affiliated or with which the

 

16



--------------------------------------------------------------------------------

Company or its Subsidiaries have a business relationship, or in any firm,
corporation or other entity that competes with the Company or any of its
Subsidiaries, except: (i) that employees, stockholders, officers or directors of
the Company or its Subsidiaries and members of their immediate families may have
an immaterial beneficial ownership interest in publicly traded companies that
may compete with the Company or its Subsidiaries; and (ii) non-employee
directors of the Company or its Subsidiaries may serve as directors or managers
of, and may have ownership interests in, any Person that competes with the
Company or its Subsidiaries.

(c) To the Knowledge of the Company, no officer, director or stockholder or any
member of their immediate families is a party to or is, directly or indirectly,
interested in any agreement, understanding or proposed transaction with the
Company or its Subsidiaries (other than such written agreements as relate to any
such person’s ownership of securities of the Company or any Subsidiary).

Section 3.14. Intellectual Property.

(a) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, all Intellectual Property used in the
operation of and that is material to the business of the Company and its
Subsidiaries is either (i) owned by the Company and its Subsidiaries (the “Owned
Intellectual Property”) or (ii) used by the Company and its Subsidiaries
pursuant to a valid Contract or other right (the “Licensed Intellectual
Property”). The Owned Intellectual Property and the Licensed Intellectual
Property is sufficient to conduct the business of the Company and its
Subsidiaries.

(b) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, the Company and its Subsidiaries own and
possess all right, title and interest in and to the Owned Intellectual Property
free and clear of all Liens.

(c) The Company and its Subsidiaries have taken commercially reasonable actions
to maintain and protect each item of Owned Intellectual Property (including all
material trade secrets and confidential information), except to the extent that
the failure to do so would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, and to the Knowledge of the
Company, there has not been any unauthorized use, disclosure or appropriation of
the Owned Intellectual Property or Licensed Intellectual Property, that has had
or would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(d) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each current and past employee,
officer or consultant or any other Person who developed any Owned Intellectual
Property has executed all Contracts necessary to transfer such Owned
Intellectual Property to the Company or a Subsidiary of the Company.

 

17



--------------------------------------------------------------------------------

(e) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, the conduct of the business of the Company
and its Subsidiaries and the use of the Owned Intellectual Property does not
misappropriate, infringe, induce infringement of or otherwise violate any
Intellectual Property or other proprietary rights of any other Person, and there
is no such Proceeding pending or, to the Knowledge of the Company, threatened
and, to the Knowledge of the Company, there is no existing fact or circumstance
that would be reasonably expected to give rise to any such Proceeding. To the
Knowledge of the Company, no Person is infringing or otherwise violating any
Owned Intellectual Property or any rights of the Company and its Subsidiaries in
any Licensed Intellectual Property and there is no pending claim challenging the
ownership or validity of any Owned Intellectual Property, except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 3.15. Taxes. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect:

(a) Each of the Company and its Subsidiaries has timely filed or joined in the
filing of (taking into account extensions) all Tax Returns required to have been
filed by it and all such Tax Returns are true, correct and complete. Each of the
Company and its Subsidiaries has timely paid all Taxes owed by it and, with
respect to any period for which Tax Returns have not yet been filed or for which
Taxes of the Company and its Subsidiaries are not yet due or owing, adequate
accruals for such Taxes on the most recent consolidated financial statements, as
disclosed in the Company Reports, as required by GAAP have been made.

(b) There are no pending actions or actions threatened in writing for the
assessment or collection of Taxes with respect to any of the Company and its
Subsidiaries and all deficiencies for Taxes asserted or assessed in writing
against any of the Company and its Subsidiaries have been fully and timely paid,
settled or properly reflected in the most recent consolidated financial
statements.

(c) There are no Liens for Taxes against any of the assets of any of the Company
and its Subsidiaries, other than Permitted Liens.

(d) Each of the Company and its Subsidiaries has complied with all applicable
Tax laws relating to the payment and withholding of Taxes and has duly and
timely withheld and remitted to the appropriate taxing authority all amounts
required to be so withheld and remitted under all applicable Tax laws.

(e) None of the Company and its Subsidiaries is a party to any agreement or
arrangement relating to the apportionment, sharing, assignment or allocation of
any Taxes (other than (i) a Contract among the Company and its Subsidiaries or
(ii) any agreement or arrangement pertaining to the sale or lease of assets of
the Company and its Subsidiaries or pursuant to any commercial financing
arrangement or any other agreement or arrangement where the inclusion of a Tax
allocation or indemnification provision is customary or incidental to an
agreement or arrangement the primary nature of which is not Tax sharing or
indemnification).

 

18



--------------------------------------------------------------------------------

(f) None of the Company and its Subsidiaries has been a member of an affiliated,
consolidated, combined or unitary group for Tax purposes (other than the group
the common parent of which is the Company).

(g) Since January 1, 2009, neither the Company nor any of its Subsidiaries has
entered into any transaction that constitutes (i) a “listed transaction” within
the meaning of Treasury Regulations Section 1.6011-4(b) or (ii) a “confidential
corporate tax shelter” within the meaning of Treasury Regulations
Section 301.6111-2(a)(2).

Section 3.16. Environmental Matters.

(a) Except to the extent that violations or non-compliance do not have a
Material Adverse Effect on the Company and its Subsidiaries, taken as a whole,
each of the Company and its Subsidiaries have complied with and are in
compliance with all Laws applicable to it or any of its properties, assets,
operations and businesses relating to the environment or environmental
protection (collectively, “Environmental Laws”) including Environmental Laws
relating to air, water and land and the generation, storage, use, handling,
transportation, treatment or disposal of “Hazardous Wastes”, “Hazardous
Materials” and “Hazardous Substances” (as such terms are defined in any
applicable Environmental Law) including petroleum and petroleum products.

(b) Neither the Company nor any of its Subsidiaries have received any notice
from any Governmental Agency of any contravention by the Company or any of its
Subsidiaries of any Environmental Laws.

(c) Each of the Company and its Subsidiaries have obtained and adhered to all
Permits and other approvals necessary to treat, transport, store, dispose of and
otherwise handle Hazardous Wastes, Hazardous Materials and Hazardous Substances,
and have reported to the appropriate authorities, to the extent required by all
Environmental Laws, all past and present sites owned and operated by the Company
or any of its Subsidiaries where Hazardous Wastes, Hazardous Materials or
Hazardous Substances have been treated, stored, disposed of or otherwise
handled.

(d) There have been no releases or threats of releases (as defined in
Environmental Laws) at, from, in or on any property owned or operated by the
Company or any of its Subsidiaries except as permitted by Environmental Laws
(none of which has had, individually or in the aggregate, a Material Adverse
Effect).

(e) No on-site or off-site location to which the Company or any of its
Subsidiaries have transported or disposed of Hazardous Wastes, Hazardous
Materials and Hazardous Substances or arranged for the transportation of
Hazardous Wastes, Hazardous Materials and Hazardous Substances is the subject of
any federal, state, local or foreign enforcement action or any other
investigation which could lead to any material claim against the Company or any
of its Subsidiaries for any clean-up cost, remedial work, damage to natural
resources, property damage or personal injury.

(f) Neither the Company nor any of its Subsidiaries have any contingent
liability in connection with any release of any Hazardous Wastes, Hazardous
Materials or Hazardous Substance into the environment.

 

19



--------------------------------------------------------------------------------

Section 3.17. Insurance. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) the Company and
its Subsidiaries maintain insurance policies in such amounts and against such
risks as are customary in the industries in which the Company and its
Subsidiaries operate and (b) each such insurance policy is legal, valid, binding
and enforceable. As of the date of this Agreement, there is no material claim by
the Company or any of its Subsidiaries under any of the Company’s insurance
policies as to which coverage has been questioned, denied or disputed in writing
by the underwriters of such policies. All premiums (or installments thereof) due
as of the date hereof under all such insurance policies have been paid in full,
and the Company or its Subsidiaries, as applicable, have otherwise complied with
the terms and conditions of all such insurance policies, except for any such
failure to so pay or otherwise comply that would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. As of the
date of this Agreement, the Company has not received written notice from any
insurance carrier: (i) threatening a suspension, revocation, termination,
cancellation or modification of any such insurance policies or a material
increase in any premium in connection therewith, or (ii) informing the Company
or any of its subsidiaries that any existing coverage will or may not be
available in the future on substantially the same terms as now in effect, in
each case except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

Section 3.18. Anti-Corruption; Anti-Money Laundering.

(a) Neither the Company or any of its Subsidiaries, nor any director or officer
of any of the Company or its Subsidiaries, nor, to the Knowledge of the Company,
any stockholder, employee, vendor, sub-contractor or representative acting on
behalf of any of the Company and its Subsidiaries, has taken any action,
directly or indirectly, that would result in a material violation of any
Anti-Corruption Law, Anti-Money Laundering Law, or OFAC Law, whether within the
United States of America or elsewhere.

(b) The Company has established and maintains procedures and controls that are
reasonably designed to ensure that the Company and its Subsidiaries are in
compliance in all material respects with any applicable Anti-Corruption Laws,
Anti-Money Laundering Laws or OFAC Laws.

(c) None of the Company and its Subsidiaries has found material violations of
any Anti-Corruption Law, Anti-Money Laundering Law or OFAC Law in an internal
investigation, made a voluntary or other disclosure to a Governmental Agency
related to any Anti-Corruption Law, Anti-Money Laundering Law or OFAC Law or
received any written official notice, citation, complaint or report related to
alleged violations of any Anti-Corruption Law, Anti-Money Laundering Law or OFAC
Law and either filed with a court, tribunal, or other Governmental Agency or
transmitted by a Governmental Agency. The Company has no Knowledge that it or
any of its Subsidiaries is under investigation by any Governmental Agency for
possible violations of any Anti-Corruption Law, Anti-Money Laundering Law or
OFAC Law.

 

20



--------------------------------------------------------------------------------

(d) None of the Company and its Subsidiaries, nor any director or officer of the
Company or any of its Subsidiaries and, to the Knowledge of the Company, no
employee or agent of any of the Company or any of its Subsidiaries is (i) a
blocked person or denied party under any Anti-Money Laundering Law or (ii) a
Person with whom dealing or engaging in transactions is prohibited or sanctioned
under any Laws of the United States of America or any other applicable
jurisdiction. Neither the Company nor any of its Subsidiaries is a party to any
Contract or other agreement or has engaged in any transaction or other business
dealing with any country that, at the time of the relevant transaction, was
subject to comprehensive (as opposed to list-based) OFAC Laws.

Section 3.19. Interim Operations; Absence of Certain Changes. From the date of
the most recent balance sheet included in a Company Report prior to the date of
this Agreement to the date of this Agreement: (a) the Company and its
Subsidiaries have conducted their business, in all material respects, in the
ordinary course and consistent with past practice, and have not taken any action
that would have been prohibited by Section 5.1 if such Section had been
applicable to the Company and its Subsidiaries during such period; and (b) there
has not been any occurrence that has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

Section 3.20. Brokers. Except as set forth on Schedule 3.20, no person, firm or
corporation has or, as a result of any action taken by the Company, its
Subsidiaries or any of their authorized representatives, will have, in the
context of the transactions contemplated by this Agreement, any right, interest
or valid claim against or upon the Company, its Subsidiaries or the Investor for
any commission, fee or other compensation as a finder or broker or in any
similar capacity.

Section 3.21. Valid Issuance of Preferred Stock and Common Stock.

(a) The shares of Class AA Preferred Stock that are being purchased by the
Investor hereunder, when issued, sold and delivered in accordance with the terms
of this Agreement for the consideration expressed herein, will be duly and
validly issued, fully paid and non-assessable, and will be free of all Liens
other than restrictions as set forth in this Agreement, the Articles or the
other Transaction Documents and under applicable state and federal securities
Laws.

(b) The Common Stock issuable upon conversion of the Class AA Preferred Stock
being purchased pursuant to this Agreement, upon issuance in accordance with the
terms of the Articles, will be duly and validly issued, fully paid and
non-assessable and will be free of all restrictions imposed by or through the
Company other than restrictions set forth in this Agreement, the Articles or the
other Transaction Documents and under applicable state and federal securities
Laws.

Section 3.22. Offering. Assuming the accuracy of the Investor’s representations
and warranties set forth in this Agreement, the offer, sale and issuance of the
shares of Class AA

 

21



--------------------------------------------------------------------------------

Preferred Stock as contemplated by this Agreement are exempt from the
registration and prospectus requirements of the Securities Act, and any other
applicable securities Law, and will be issued in compliance with all applicable
federal and state securities and blue sky Laws. Neither the Company nor any
Person acting on its behalf will take any action hereafter that would cause the
loss of such exemption. The issuance of the Class AA Preferred Stock to the
Investor will not be integrated with any other issuance of the Company’s
securities (past, current or future) for purposes of any stockholder approval
provisions applicable to the Company or its securities.

Section 3.23. Information Supplied. None of the information supplied or to be
supplied by any of the Company and its Subsidiaries specifically for inclusion
or incorporation by reference in the Proxy Statement will, at the time the Proxy
Statement is first mailed to the Stockholders and at the time of the Stockholder
Meeting, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading, except that no representation or warranty is made by the Company
with respect to statements made or incorporated by reference therein based on
information supplied by Investor for inclusion or incorporation by reference
therein.

Section 3.24. Opinion of Financial Advisor. Prior to the execution of this
Agreement, Hyde Park Capital Advisors, LLC has delivered to the Company its
opinion, as of the date hereof, to the effect that, as of such date and based
upon and subject to the matters set forth therein, the consideration to be
received by the Company pursuant to this Agreement and in the Contemplated
Transactions is fair, from a financial point of view, to the holders of Common
Stock.

Section 3.25. Anti-Takeover Provisions. Assuming the accuracy of the Investor’s
representations and warranties set forth in Section 4.11 of this Agreement, the
Company has taken all actions necessary to render inapplicable to this Agreement
and the Contemplated Transactions, and inapplicable to Investor and the Class AA
Preferred Stock to be issued to Investor (and the Common Stock issuable upon
conversion of such Class AA Preferred Stock) in connection with this Agreement
and the Contemplated Transactions, any and all “fair price,” “moratorium,”
“control share acquisition,” “business combination” and other similar statutes
or regulations of any state or jurisdiction (collectively, “Takeover Laws”); and
without limiting the foregoing, the Board of Directors has taken all actions
necessary so that following the receipt of the Stockholder Approval the
restrictions on business combinations contained in Sections 78.378-78.3793 and
78.411-78.444 of the Nevada Revised Statutes, and, accordingly, any other
section or any other Nevada Takeover Law or similar statute or regulation will
not apply with respect to, or as a result of, the execution of this Agreement,
the other Transaction Documents or the consummation of the Contemplated
Transactions, without any further action on the part of the Stockholders or of
the Board of Directors.

 

22



--------------------------------------------------------------------------------

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

The Investor hereby represents and warrants to the Company as of the date hereof
that:

Section 4.1. Organization, Existence and Good Standing. Investor is duly
organized and is validly existing and in good standing under the Laws pursuant
to which it was formed, and has all requisite corporate power and corporate
authority to carry on its businesses as now conducted and as presently proposed
to be conducted. Investor is duly licensed or qualified to transact business as
a foreign corporation or other equivalent entity and is in good standing in each
jurisdiction in which the nature of the business transacted by it or the
character of the properties owned or leased by it requires such licensing or
qualification, except for those jurisdictions where the failure to be so
licensed, qualified or in good standing would not reasonably be expected to have
an Investor Material Adverse Effect.

Section 4.2. Authorization. Investor has full power and authority to execute and
deliver this Agreement and the other Transaction Documents to which it is a
party, and to carry out the provisions of this Agreement and the other
Transaction Documents to which it is a party. Any and all corporate or
partnership action on the part of Investor necessary for the authorization,
execution and delivery of this Agreement and the performance of all obligations
of Investor hereunder at the Closing has been, or will by the Closing have been,
taken. This Agreement has been duly and validly executed and delivered and
constitutes, and the Transaction Documents to which Investor is a party when
executed and delivered will constitute, assuming due execution and delivery by
the Company of this Agreement and the Transaction Documents, valid and legally
binding obligations of Investor, enforceable against Investor in accordance with
their respective terms, subject to the Enforceability Exceptions.

Section 4.3. No Conflict or Violation. Except as set forth in Schedule 4.3, the
execution, delivery and performance by Investor and Guarantor of this Agreement
and the other Transaction Documents to which they are a party and the
consummation by the Investor and Guarantor of the Contemplated Transactions in
accordance with the terms hereof, or thereof, will not (with notice or lapse of
time, or both) (a) conflict with or violate any provision of (i) the limited
liability company agreement of Investor or (ii) any equivalent organizational or
governing document of Guarantor, (b) require any consent or approval under,
violate, conflict with or result in any breach of or any loss of any benefit
under, or constitute a default under, or result in termination or give to others
any right of termination, vesting, amendment, acceleration or cancellation of,
or result in the creation of a Lien upon any of the respective properties,
rights or assets of the Investor or Guarantor, (c) conflict with or violate any
Order binding upon the Investor or Guarantor, or (d) assuming that all consents
listed in Schedule 4.4 have been obtained and any waiting periods thereunder
have terminated or expired, conflict with or violate any Law applicable to the
Investor or Guarantor, except in the case of each of the foregoing clauses (b),
(c) and (d), for such violations, conflicts, breaches, defaults, impairments or
revocations that would not reasonably be expected to have an Investor Material
Adverse Effect.

Section 4.4. Governmental Consents and Approvals. Except as set forth on
Schedule 4.4, the execution, delivery and performance by the Investor and its
Affiliates of this Agreement and the other Transaction Documents to which they
are a party and the consummation by the Investor and its Affiliates of the
Contemplated Transactions in accordance with the terms hereof or thereof will
not (with notice or lapse of time, or both) require any Permit or filing or
registration with or notification to any Governmental Agency with respect to the
Investor and Guarantor where the failure to obtain such Permits, or to make such
filings, registrations or notifications would not reasonably be expected to have
an Investor Material Adverse Effect.

 

23



--------------------------------------------------------------------------------

Section 4.5. Reliance Upon Investor’s Representations. Investor understands that
the Class AA Preferred Stock may not be registered under the Securities Act on
the ground that the sale provided for in this Agreement and the issuance of
securities hereunder is exempt from registration under the Securities Act
pursuant to Section 4(2) thereof and/or Rule 506 of the Securities Act.

Section 4.6. Receipt of Information. Investor believes it has received all the
information the Investor considers necessary or appropriate for deciding whether
to purchase the Class AA Preferred Stock. Investor further represents that
Investor has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the offering of the Class AA
Preferred Stock and the business, properties, prospects and financial condition
of the Company and to obtain additional information (to the extent the Company
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify the accuracy of any information furnished to
Investor or to which Investor had access. The foregoing, however, does not limit
or modify the representations and warranties of the Company in ARTICLE III of
this Agreement or the right of Investor to rely thereon.

Section 4.7. Investment Experience. Investor confirms that it has such knowledge
and experience in financial and business matters that Investor is capable of
evaluating the merits and risks of an investment in the Class AA Preferred Stock
and of making an informed investment decision and understands that: this
investment is suitable only for an investor which is able to bear the economic
consequences of losing its entire investment; the purchase of the Class AA
Preferred Stock to be purchased by the Investor hereunder is a speculative
investment which involves a high degree of risk of loss of the entire
investment; there are substantial restrictions on the transferability of, and
there will be no public market for, the Class AA Preferred Stock, and
accordingly, it may not be possible for the Investor to liquidate its investment
in case of emergency; and this Agreement and the other Transaction Documents
create a complex set of rights and obligations of the Investor.

Section 4.8. Qualifications of Investor. Investor is an “Accredited Investor” as
such term is defined in Rule 501(a) under the Securities Act (without reliance
on Rule 501(a)(4) thereof). The Investor will provide reasonable information
requested by the Company in connection with any filing required to be made with
applicable securities regulators in connection with any issuance of Class AA
Preferred Stock hereunder. Investor is not a “Bad Actor” within the meaning of
Rule 506 of the Securities Act.

Section 4.9. Restricted Securities. Investor understands that no securities of
the Company may be sold, transferred, or otherwise disposed of without
registration under the Securities Act or an exemption therefrom, and that in the
absence of either an effective registration statement covering the Class AA
Preferred Stock or the Common Stock into which it may have been converted, as
applicable, compliance with such distribution requirements or an available
exemption from registration under the Securities Act, the Class AA Preferred
Stock or the Common Stock into which it may have been converted, as applicable,
must be held indefinitely. Investor understands that the Class AA Preferred
Stock and the Common Stock into

 

24



--------------------------------------------------------------------------------

which it may have been converted will carry legends required by Law. In
particular, the Investor is aware that the Class AA Preferred Stock may not be
sold pursuant to Rule 144 promulgated under the Securities Act unless all of the
conditions of that rule are met.

Section 4.10. Litigation. There are no outstanding Orders to which the Investor
or any of its Affiliates or any of their respective properties or assets is
subject or bound that would reasonably be expected to, individually or in the
aggregate, materially impair or delay the Investor’s or its Affiliates’ ability
to perform their respective obligations under this Agreement or the other
Transaction Documents to which they are a party or consummate the Contemplated
Transactions, and there are no Proceedings pending or, to the knowledge of the
Investor, threatened against the Investor or any of its Affiliates or to which
any of their respective properties or assets is subject or bound that would,
individually or in the aggregate, have an Investor Material Adverse Effect.

Section 4.11. Takeover Laws. As of the date hereof, Investor and its Affiliates
do not own, beneficially or of record, greater than 1% of the outstanding Common
Stock.

ARTICLE V.

AGREEMENTS OF THE COMPANY

Section 5.1. Interim Operations of the Company.

(a) From the date hereof to the Initial Closing Date, the Company shall, and
shall cause each of its Subsidiaries to:

(i) subject to the covenants and agreements contained herein, conduct its
business according to its ordinary and usual course of business consistent with
past practice;

(ii) use commercially reasonable efforts to (x) preserve substantially intact
its business organization, keep available the services of and maintain good
relationship with its current officers and employees and preserve its
relationships with Governmental Agencies, (y) maintain in effect all of its
material Permits, and (z) maintain in full force and effect all material
insurance policies; and

(iii) except to the extent prohibited by the terms of Contracts binding on the
Company or its Subsidiaries as of the date hereof: (x) conduct all of its
business and operations relating to the Don Diego Project through BahamasCo and
Oceanica, (y) conduct all of its business and operations not relating to the Don
Diego Project through Subsidiaries other than the Intermediate Holdcos, and
(z) solely with respect to the Company, shall not incur any liabilities
(including guaranteeing any of the obligations of any of its Subsidiaries) or
enter into any Contracts, except through its Subsidiaries, except for
liabilities and Contracts arising from its status as a public company.

 

25



--------------------------------------------------------------------------------

(b) From the date hereof to the Initial Closing Date, the Company shall not, and
shall cause each of its Subsidiaries not to (x) take any action requiring the
consent of the holders of the Class AA Preferred Stock pursuant to the terms of
the Certificate of Designation (as if such restrictions were in effect as of the
date hereof), or (y) without limiting the foregoing:

(i) repurchase, redeem or otherwise acquire or split, combine, reclassify or
amend the terms of any securities or equity equivalents of the company (other
than in connection with the cashless exercise of options for Common Stock);

(ii) increase or accelerate the vesting, payment or exercise of the compensation
or benefits payable or available, including under any stock option, restricted
stock, phantom, or other equity-based plan, to any current or former employee or
other service provider;

(iii) transfer or create or suffer to exist any Liens on the direct or indirect
equity in the Intermediate Holdcos or Oceanica or amend, modify, extend or waive
the terms of any warrant, option or other right in favor of a third party to
acquire any direct or indirect equity in Oceanica;

(iv) other than transactions solely among the Company and its wholly-owned
Subsidiaries, declare, set aside, make or pay any dividends or other
distributions with respect to shares of their respective capital stock;

(v) propose or adopt any amendment to its certificate of incorporation, articles
of association, bylaws or other organizational documents (except to the extent
necessary to authorize or permit any actions contemplated by this Agreement or
the other Transaction Documents), as applicable;

(vi) fail to maintain insurance consistent with past practice to the extent
available on commercially reasonable terms;

(vii) amend, modify or waive any term or provision of the Monaco Option;

(viii) enter into any transaction, arrangement or understanding that would be
subject to disclosure pursuant to Item 404 of Regulation S-K;

(ix) engage in an Insolvency Event or permit an Insolvency Event to occur; or

(x) authorize, or agree or announce any intention to take, any of the foregoing
actions.

(c) From the date hereof to the date of the Stockholder Approval, the Company
shall not, and shall cause each of its Subsidiaries not to:

(i) except as provided on Schedule 5.2(c), make any expenditure greater than
$50,000.00; or

(ii) for any expenditure listed on Schedule 5.2(c), exceed the amount budgeted
for such expenditure by $50,000.00 or more.

 

26



--------------------------------------------------------------------------------

Section 5.2. Proxy Statement; Stockholder Meeting.

(a) The Company shall take all action necessary to duly call, give notice of,
convene and hold a meeting of the Stockholders (the “Stockholder Meeting”) as
promptly as reasonably practicable following the date hereof for the purpose of
obtaining the approval of the holders of a majority of its outstanding Series D
Preferred Stock and Common Stock voting as a single class in accordance with
applicable Law and NASDAQ Listing Rules of (i) the adoption of this Agreement,
(ii) the adoption of the Articles Amendment, (iii) the Preliminary Transaction,
(iv) the election of the Investor Designees to the Board of Directors, and
(v) the issuance of the Class AA Preferred Stock to Investor (the “Stockholder
Approval”). Unless the Board of Directors shall have withdrawn or modified its
Recommendation in accordance with, and subject to, the terms and conditions of,
Section 5.3(d), the Company shall (A) include in the Proxy Statement the
recommendation of the Board of Directors that the Stockholders approve and adopt
this Agreement, the issuance of the Class AA Preferred Stock, the Articles
Amendment and the election of the Investor Designees (the “Recommendation”) and
(B) use its reasonable best efforts to solicit from the Stockholders proxies in
favor of the approval of this Agreement and take all other action reasonably
necessary or advisable to secure the Stockholder Approval. The Company may only
adjourn or postpone the Stockholder Meeting to the extent necessary to ensure
that any required supplement or amendment to the Proxy Statement is provided to
the Stockholders or, if as of the time for which the Stockholder Meeting is
originally scheduled (as set forth in the Proxy Statement), there are
insufficient shares of Common Stock represented (either in person or by proxy)
to constitute a quorum necessary to conduct business at such meeting; provided,
that no adjournment may be to a date on or after the Early Outside Date.

(b) In connection with the Stockholder Meeting, the Company shall as promptly as
reasonably practicable (i) prepare the Proxy Statement and file the Proxy
Statement with the SEC; provided that the Proxy Statement shall be filed not
later than ten (10) Business Days following the date hereof, (ii) respond to any
comments or requests for additional information received from the SEC with
respect to such filing and promptly provide copies of such comments or requests,
and any other correspondence with the SEC, to the Investor, (iii) prepare and
file any amendments or supplements necessary to be filed in response to any SEC
comments or as required by Law, (iv) after confirmation from the SEC that it has
no further comments on, or that it is not reviewing, the Proxy Statement, use
reasonable best efforts to mail to the Stockholders the Proxy Statement and all
other customary proxy or other materials for meetings such as the Stockholder
Meeting, (v) to the extent required by applicable Law, prepare, file and
distribute to the Stockholders any supplement or amendment to the Proxy
Statement if any event shall occur which requires such action at any time prior
to the Stockholder Meeting and (vi) otherwise use commercially reasonable
efforts to comply with all Law applicable to the Stockholder Meeting.

 

27



--------------------------------------------------------------------------------

(c) Investor shall cooperate with the Company in connection with the preparation
of the Proxy Statement, including promptly furnishing the Company upon request
with any and all information as may be required to be set forth in the Proxy
Statement under applicable Law. The Company will provide the Investor a
reasonable opportunity to review and comment upon the Proxy Statement or, if
applicable, any amendments or supplements thereto, prior to filing the Proxy
Statement (or such amendments or supplements, as applicable) with the SEC and
prior to mailing the Proxy Statement to the Stockholders and the Company shall
reasonably consider and incorporate all comments reasonably proposed by Investor
with respect to the Proxy Statement and, if applicable, any such amendments or
supplements.

Section 5.3. Alternative Proposals.

(a) Except as expressly permitted by this Section 5.3, from the date hereof
until the Initial Closing Date, the Company shall not, and the Company shall
cause its Subsidiaries and their respective Representatives not to, directly or
indirectly, (i) initiate, solicit, knowingly encourage or knowingly take any
action that would reasonably be expected to encourage or facilitate any inquiry
or the making of any proposal or offer that constitutes, or would reasonably be
expected to result in, an Alternative Proposal, (ii) participate in any
discussions or negotiations with any Person with respect to, or provide any
information or data concerning the Company or its Subsidiaries to any Person
relating to, any proposal or offer that constitutes, or would reasonably be
expected to result in, an Alternative Proposal (other than to state that the
Company is not permitted to have discussions), (iii) enter into any acquisition
agreement, merger agreement or similar definitive agreement, or any letter of
intent, memorandum of understanding or agreement in principle, or any other
agreement (other than an Acceptable Confidentiality Agreement entered into in
accordance with Section 5.3(b)) relating to an Alternative Proposal (an
“Alternative Acquisition Agreement”) or (iv) publicly propose to do any of the
actions prohibited by any of clauses (i), (ii) or (iii). Subject to
Section 5.3(b), the Company and its Subsidiaries shall, and the Company shall
instruct and use its commercially reasonable efforts to cause its Subsidiaries
and their respective Representatives to, immediately cease any solicitations,
discussions or negotiations with any Person that may be ongoing with respect to
any Alternative Proposal, or any inquiry or proposal that may reasonably be
expected to lead to an Alternative Proposal. Promptly following execution of
this Agreement, the Company shall request the prompt return or destruction of
all confidential information previously furnished to any Person in connection
with a potential Alternative Proposal and terminate all physical and electronic
dataroom access previously granted to any such Person or his or her
Representatives.

(b) Notwithstanding anything to the contrary in this Section 5.3, prior to the
time the Stockholder Approval is obtained, if the Company receives a bona fide
written Alternative Proposal from any Person, which Alternative Proposal did not
result from any breach of this Section 5.3, the Company and its Representatives
may correspond with such Person in writing solely to clarify the terms and
conditions thereof so as to determine whether such Alternative Proposal
constitutes or would reasonably be expected to lead to a Superior Proposal and,
subject to compliance with this Section 5.3,

 

28



--------------------------------------------------------------------------------

(i) the Company and its Representatives may provide information (including
non-public information and data) regarding, and afford access to, the business,
properties, assets, books, records and personnel of the Company to such Person
if the Company receives from such Person (or has received from such Person) an
executed Acceptable Confidentiality Agreement; provided, that the Company shall,
substantially concurrently with the time it is provided to such Person, make
available the Investor any information concerning the Company or its
Subsidiaries that is provided to any Person given such access that was not
previously made available to the Investor, and (ii) the Company and its
Representatives may engage in, enter into or otherwise participate in any
discussions or negotiations with such Person with respect to such Alternative
Proposal, if and only to the extent that prior to taking any action described in
clause (i) or (ii) above, the Board of Directors determines in good faith (after
consultation with outside counsel and its financial advisors) that such
Alternative Proposal constitutes a Superior Proposal or would reasonably be
expected to result in a Superior Proposal and that the failure to take the
actions set forth in clauses (i) and (ii) above would be inconsistent with its
fiduciary duties under applicable Law.

(c) The Company shall promptly (and in any event within twenty-four (24) hours)
notify the Investor of (i) any request for information from the Company or any
of its Representatives by any Person that, to the Knowledge of the Company, is
seeking to make, or has made, an Alternative Proposal, (ii) the receipt of any
Alternative Proposal, specifying the material terms thereof and the identity of
the Person making such Alternative Proposal and (iii) any material modifications
to the financial or other material terms and conditions of such Alternative
Proposal.

(d) Except as set forth in this Section 5.3, neither the Board of Directors nor
any committee thereof shall (x) (A) change, withhold, withdraw, qualify or
modify, in a manner adverse to Investor (or publicly propose or resolve to
change, withhold, withdraw, qualify or modify), the Recommendation, (B) fail to
include the Recommendation in the Proxy Statement, (C) approve or recommend, or
publicly propose to approve or recommend to the stockholders of the Company, an
Alternative Proposal, (D) if a tender offer or exchange offer for shares of
capital stock of the Company that constitutes an Alternative Proposal is
commenced, fail to recommend against acceptance of such tender offer or exchange
offer by the Company stockholders (including, for these purposes, by disclosing
that it is taking no position with respect to the acceptance of such tender
offer or exchange offer by its stockholders, which shall constitute a failure to
recommend against acceptance of such tender offer or exchange offer; provided
that a customary “stop, look and listen” communication by the Board of Directors
pursuant to Rule 14d-9(f) of the Exchange Act shall not be prohibited), within
ten (10) Business Days after commencement of such tender offer or exchange
offer, (E) within three (3) Business Days of a written request by Investor for
the Board of Directors to reaffirm the Recommendation following the date any
Alternative Proposal or any material modification thereto is first published or
sent or given to the Stockholders, fail to, or fail to cause the Company to,
issue a press release that reaffirms the Recommendation (which request may only
be made once with respect to any Alternative Proposal and each material
modification thereof) or (F) resolve or agree to do any of the foregoing (any
action set forth in the foregoing clauses (A) through (F), a “Change of

 

29



--------------------------------------------------------------------------------

Recommendation”) or (y) authorize, adopt or approve or publicly propose to
authorize, adopt or approve, an Alternative Proposal, or cause or permit the
Company or any of its Subsidiaries to enter into any Alternative Acquisition
Agreement or any other Contract requiring the Company to abandon, terminate or
fail to consummate the Contemplated Transactions. Notwithstanding anything to
the contrary set forth in this Agreement, prior to the time the Stockholder
Approval is obtained, the Board of Directors may, if the Company receives an
Alternative Proposal that the Board of Directors determines in good faith (after
consultation with its outside counsel and its financial advisors) constitutes a
Superior Proposal, to the extent that the failure to do so would be inconsistent
with its fiduciary duties under applicable Law, authorize, adopt, or approve
such Superior Proposal and cause or permit the Company to terminate this
Agreement pursuant to Section 8.1(c)(i) in order to enter into an Alternative
Acquisition Agreement with respect to such Superior Proposal; provided, however,
that the Board of Directors may take such actions only if:

(i) the Company shall have complied with its obligations under this Section 5.3;

(ii) the Company shall have provided prior written notice to Investor of the
Board of Directors’ intention to take such actions at least five (5) Business
Days in advance of taking such action (it being understood and agreed that any
material change with respect to the financial or other terms and conditions of
such Superior Proposal shall require a separate, prior written notice to
Investor at least two (2) Business Days in advance of taking such action), which
notice shall specify, as applicable, a reasonably detailed description of the
material terms and conditions of the Alternative Proposal received by the
Company that constitutes a Superior Proposal, including an unredacted copy of
the relevant proposed transaction agreements with, and the identity of, the
party making the Alternative Proposal;

(iii) after providing such notice and prior to taking such actions, the Company
shall have negotiated, and shall have caused its Representatives to negotiate,
with Investor and its Representatives in good faith (to the extent Investor
desires to negotiate) during such five (5) Business Day period or two
(2) Business Day period, as the case may be, to make such adjustments in the
terms and conditions of this Agreement and the other Transaction Documents as
would permit the Board of Directors not to take such actions; and

(iv) the Board of Directors shall have considered in good faith any changes to
this Agreement and the other Transaction Documents that may be offered in
writing by the Investor by 5:00 p.m. Eastern Time on the fifth (5th) Business
Day of such five (5) Business Day period or the second (2nd) Business Day of
such two (2) Business Day period, as the case may be, and shall have determined
in good faith, after consultation with outside counsel and its financial
advisors, that the Alternative Proposal received by the Company would continue
to constitute a Superior Proposal, in each case, if such changes offered in
writing by the Investor were given effect.

 

30



--------------------------------------------------------------------------------

(e) Subject to the provisos in this Section 5.3(e), nothing contained in this
Section 5.3 shall be deemed to prohibit the Company, the Board of Directors or
any committee of the Board of Directors, after consultation with its outside
legal counsel, from (i) complying with its disclosure obligations under
applicable Law with regard to an Alternative Proposal, including taking and
disclosing to its stockholders a position contemplated by Rule 14d-9 or Rule
14e-2(a) under the Exchange Act (or any similar communication to stockholders in
connection with the making or amendment of a tender offer or exchange offer), or
(ii) making any “stop, look and listen” communication to the stockholders of the
Company pursuant to Rule 14d-9(f) under the Exchange Act (or any similar
communications to the stockholders of the Company); provided, that in each case
or clauses (i) and (ii), the Board of Directors expressly, publicly reaffirms
the Recommendation after the issuance of such a statement after or as part of
such communication; provided further, that neither the Board of Directors nor
any committee thereof shall effect a Change of Recommendation unless the
applicable requirements of Section 5.3(d) shall have been satisfied.

(f) The Company acknowledges and agrees that any violation of the restrictions
set forth in this Section 5.3 by any Representatives of the Company or any
Subsidiary thereof shall be deemed to be a breach of this Section 5.3.

Section 5.4. Investigations; Pre-Closing Access.

Prior to the Initial Closing Date, the Company shall, and shall cause each of
its Subsidiaries to: (i) provide to Investor and its Representatives reasonable
access to the Representatives, properties, offices, facilities and books and
records of the Company and its Subsidiaries and (ii) permit Investor and its
Representatives to conduct such further examination or investigation of the
assets, Liabilities, business, operations, properties, offices and books and
records of the Company and its Subsidiaries, as Investor may reasonably request.
Any investigation, examination or interview by Investor of employees of the
Company and its Subsidiaries or access pursuant to this Section 5.4 shall be
conducted or occur at reasonable times during regular business hours upon
reasonable prior notice. The Company shall reasonably cooperate with each of
Investor’s Representatives in connection with such review and examination and
any such investigation, examination or interview shall be subject to this
Section 5.4 and the terms and conditions of the Non-Disclosure Agreement and
applicable Law.

Section 5.5. Certain Filings; Commercially Reasonable Efforts.

(a) In furtherance and not in limitation of the covenants of the parties
contained in this Agreement, each of the Company and Investor shall (A) use
commercially reasonable efforts to cooperate with each other in timely making
all filings set forth on Schedule 3.4, (B) use commercially reasonable efforts
to cooperate with each other in timely making all other filings with, and timely
seeking all other consents, permits, authorizations or approvals from,
Governmental Agencies as necessary or appropriate to consummate the Contemplated
Transactions and (C) supply to any Governmental Agency as promptly as
practicable any additional information or documents that may be requested
pursuant to any Law or by such Governmental Agency.

 

31



--------------------------------------------------------------------------------

(b) HSR. Each of the Company and Investor, as applicable, shall upon the written
request of either party in advance of a Subsequent Closing the consummation of
which in the opinion of such party, based on the advice of counsel, would
require approval, or termination of the waiting period, under the HSR Act, as
promptly as practicable and in any event within ten (10) Business Days of the
delivery of such notice, file, or cause to be filed (and not withdraw), a
Notification and Report Forms under the HSR Act with the Federal Trade
Commission (the “FTC”) and the Antitrust Division of the United States
Department of Justice (the “Antitrust Division”) in connection with the
Contemplated Transactions and shall use its commercially reasonable efforts to
(A) respond as promptly as practicable to all inquiries received from the FTC
and the Antitrust Division for additional information or documentation,
(B) cause the waiting period under the HSR Act to terminate, be waived or expire
at the earliest possible date, and (C) avoid each and every impediment under the
HSR Act with respect to the Contemplated Transactions so as to enable the such
Subsequent Closing to occur as soon as reasonably possible.

(c) Reservation for Issuance; NASDAQ Listing. The Company shall reserve that
number of shares of Common Stock sufficient for issuance upon exercise or
conversion of the Class AA Preferred Stock owned at any time by the Investor
without regard to any limitation on such exercise or conversion. The Company
shall cause the shares of Common Stock reserved for issuance pursuant to the
exercise or conversion of the Class AA Preferred Stock to be approved for
listing on NASDAQ, subject to official notice of issuance.

(d) Further Actions. In furtherance, and not in limitation, of the covenants of
the parties contained in this Agreement:

(i) the Company and Investor shall use commercially reasonable efforts to take,
or cause to be taken, all other actions and do, or cause to be done, all other
things necessary, proper or advisable to ensure that the conditions set forth in
Article VI are satisfied and to consummate the Initial Closing as soon as
reasonably possible (and in no event later than the Early Outside Date),
including using commercially reasonable efforts to take all such further action
as may be reasonably necessary to resolve such objections, if any, as any
antitrust enforcement Governmental Agency or competition Governmental Agency or
any other Governmental Agency or Person may assert under any Law with respect to
the Contemplated Transactions and to avoid or eliminate each and every
impediment under any Law that may be asserted by any Governmental Agency with
respect to the Contemplated Transactions so as to enable the Initial Closing to
occur as soon as practicable (and in any event no later than the Early Outside
Date).

(ii) Subject to applicable Law and the instructions of any Governmental Agency,
the Company and Investor shall keep each other apprised of the status of matters
relating to the completion of the Contemplated Transactions, including, to the
extent permitted by Law, promptly furnishing each other with copies of notices
or other communications sent or received by it or any

 

32



--------------------------------------------------------------------------------

of its Affiliates, to or from any Governmental Agency with respect to such
transactions (with any competition sensitive or other confidential information
redacted therefrom). The Company and Investor shall each permit the other to
review in advance any proposed communication to any Governmental Agency (with
any competition sensitive or other confidential information redacted therefrom),
and shall consider in good faith their comments thereon. Each of the Company and
Investor agrees not to participate in any substantive meeting or discussion,
either in person or by telephone, with any Governmental Agency in connection
with the Contemplated Transactions unless it consults with the other parties in
advance and, to the extent not prohibited by Law or the relevant Governmental
Agency, gives the other parties (or their external legal counsel) the
opportunity to attend and participate.

(iii) The Company and Investor shall use commercially reasonable efforts to
take, or cause to be taken, all other actions and do, or cause to be done, all
other things necessary, proper or advisable to obtain all consents and provide
all notices required in connection with the Contemplated Transactions under any
Contracts to which such party is a party or by which its assets or properties
are bound; provided that, notwithstanding anything in this Agreement to the
contrary, in no event shall Investor or any of its respective Affiliates be
required to, and the Company shall not without Investor’s prior written consent,
pay any non-de minimis consent fees under, or agree to any material amendments
or modifications of, any such Contracts in order to obtain any consents of the
counterparties thereto.

(e) If any administrative or judicial action or proceeding or other Order,
including any proceeding by a private party, is instituted or made (or
threatened to be instituted or made) challenging any of the Contemplated
Transactions, each of the Company and Investor shall use commercially reasonable
efforts to take promptly any and all steps reasonably necessary to contest and
resist any such action or proceeding and to have vacated, lifted, reversed or
overturned any Order, whether temporary, preliminary or permanent, that is in
effect and that prohibits, prevents or restricts consummation of the
Contemplated Transactions, and shall cooperate with each other in connection
with, and shall keep each other informed of, all such steps. Notwithstanding the
foregoing or any other provision of this Agreement, nothing in this Section
shall limit a party’s right to terminate this Agreement pursuant to
Section 8.1(b)(i) so long as such party has, prior to such termination, complied
with its obligations under this Section.

(f) Investor shall be entitled to direct any proceedings or negotiations with
any Governmental Agency or related to any Governmental Agency proceeding where
the proceedings or negotiations relate to filings or approvals in connection
with the Contemplated Transactions.

(g) Notwithstanding anything to the contrary contained in this Agreement,
Investor shall be under no obligation to take any action, refrain from taking
any action, or agree to any measure requested or directed by any Governmental
Agency, including (i) proposing, negotiating, committing to or effecting, by
consent agreement or decree,

 

33



--------------------------------------------------------------------------------

undertaking, hold separate order or otherwise, the sale, divestiture or
disposition of any material assets or businesses of the Investor or its
Affiliates or the Company or controlled Affiliates of the Company, or
(ii) otherwise taking, or undertaking or committing to take, any actions that
would limit the freedom of action of the Investor or its Affiliates or the
Company or controlled Affiliates of the Company with respect to, or would impose
obligations with respect to the future conduct or would limit its ability to
retain, one or more of their respective businesses or assets, in order to obtain
or expedite any approval, consent or authorization from a Governmental Agency or
other Person pursuant to a Law or to avoid the entry of, or to effect the
dissolution of, any injunction, temporary restraining order or other Order in
any Proceeding or decision if such action or measure would reasonably be
expected to be materially adverse to the business, financial or other condition
or prospects of the Investor or its Affiliates or the Company or controlled
Affiliates of the Company.

Section 5.6. Transaction Litigation. The Company shall promptly advise the
Investor of any Proceeding commenced or, to the Knowledge of the Company,
threatened by a Stockholder against the Company or its officers or directors
relating to any of the Contemplated Transactions and shall keep the Investor
promptly and reasonably informed regarding any such Proceeding. The Company
shall give Investor the opportunity to participate in the defense or settlement
of any such Proceeding and shall give due consideration to the Investor’s views
with respect thereto. Neither the Company nor any of its Representatives shall
compromise, settle, come to an arrangement regarding, or offer or agree to
compromise, settle or come to an arrangement regarding any such Proceeding or
consent to the same, unless Investor shall otherwise have consented in writing
(such consent not to be unreasonably withheld, delayed or conditioned).

Section 5.7. State Takeover Laws. If any “fair price,” “moratorium,” “business
combination” or “control share acquisition” statute or other similar statute or
regulation is or may become applicable to the Contemplated Transactions, the
parties shall use reasonable best efforts to (a) take such actions as are
reasonably necessary so that Contemplated Transactions may be consummated as
promptly as practicable on the terms contemplated hereby and (b) otherwise take
all such actions as are reasonably necessary to eliminate or minimize the
effects of any such statute or regulation on the Contemplated Transactions.

Section 5.8. Oceanica Articles Amendment. Promptly following the date hereof,
the Company shall cause the Oceanica Articles Amendment to be filed with the
Public Registry of the Republic of Panama and shall deliver to Investor a
certified copy thereof evidencing its filing with, and acceptance by, the Public
Registry of the Republic of Panama.

Section 5.9. 2015 Stock Incentive Plan. Prior to the Initial Closing Date, the
Company shall amend the Company’s 2015 Stock Incentive Plan to provide that the
Contemplated Transactions shall not be deemed to be a “Change in Control” under
such plan or any award granted thereunder.

Section 5.10. Use of Proceeds. The Company will directly or indirectly through
its Subsidiaries use the proceeds from the sale of the Initial Closing Shares as
set forth on Schedule 5.10.

 

34



--------------------------------------------------------------------------------

ARTICLE VI.

CONDITIONS TO THE INITIAL CLOSING

Section 6.1. Mutual Conditions. The obligation of each of the Company and
Investor to consummate the Initial Closing is subject to the satisfaction of the
following conditions:

(a) Stockholder Approval. The Stockholder Approval shall have been obtained.

(b) [Reserved]

(c) Injunction. There shall not be in effect any Order or other Law enjoining or
prohibiting the consummation of the Contemplated Transactions.

(d) Preliminary Transactions. The Preliminary Transactions shall have been
consummated and, only as a condition to Investor’s obligations, the Investor
Designees shall have been elected as members of the Board of Directors and shall
constitute a majority of the Board of Directors.

(e) Takedown Period. No event that would cause the termination of the Takedown
Period shall have occurred.

Section 6.2. Investor Conditions. The obligation of Investor to consummate the
Initial Closing is subject to the satisfaction (or waiver by Investor in its
sole discretion) of the following conditions:

(a) Representations and Warranties.

(i) The Fundamental Representations shall be true and correct in all material
respects on and as of the Initial Closing Date as though such representations
and warranties were made anew on and as of the Initial Closing Date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case as of such earlier date; and

(ii) The representations and warranties contained in Article III of this
Agreement (other than the representations and warranties listed in
Section 6.2(a)(i)) shall be true and correct (without regard to any
“materiality” or “Material Adverse Effect” qualifications contained in them) on
and as of the Initial Closing Date as though such representations and warranties
were made anew on and as of the Initial Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case as of such earlier date, and except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

35



--------------------------------------------------------------------------------

(b) Compliance with Covenants. The Company shall have complied in all material
respects with its covenants contained in this Agreement to be complied with
prior to the Initial Closing Date.

(c) Proceedings. Holders of greater than 5% of the outstanding Common Stock
shall not have exercised (or notified the Company of their intention to
exercise) appraisal rights in connection with the Stockholder Approval. There
shall not be pending any Proceeding seeking damages from the Company or any
person indemnified with the Company based upon, or arising out of, the
Contemplated Transactions.

(d) No Material Adverse Effect. Since September 30, 2014, there has not been any
act, event or occurrence that has had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(e) Listing. The Common Stock issuable upon conversion of the Class AA Preferred
Stock shall have been approved for listing on NASDAQ. Trading in the Common
Stock shall not have been suspended by NASDAQ.

(f) Officer’s Certificate. The Company shall have delivered to Investor a
certificate, signed by an executive officer of the Company, dated as of the
Initial Closing Date, certifying the matters set forth in Section 6.2(a) through
and including (e).

(g) Third Party Consents. The Company shall have received and delivered to
Investor copies of the third party consents listed on Schedule 6.2(g).

(h) Investor Consents. Investor shall have received the consent of certain of
its parent entity’s creditors, and such consents shall be satisfactory to the
Investor in its Sole Discretion.

(i) Don Diego Consent. The Investor shall, in its Sole Discretion, be satisfied
with the viability of the Don Diego Project (including, but not limited to, the
status of the application for and the terms of all necessary Permits related to
the Don Diego Project).

Section 6.3. Company Conditions. The obligation of the Company to consummate the
Initial Closing is subject to the satisfaction (or waiver by the Company in its
sole discretion) of the following conditions:

(a) Representations and Warranties. The representations and warranties contained
in Article IV of this Agreement shall be true and correct (without regard to any
“materiality” or “Investor Material Adverse Effect” qualifications contained in
them) on and as of the Initial Closing Date as though such representations and
warranties were made anew on and as of the Initial Closing Date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case as of such earlier date, and except as would not reasonably be
expected to have, individually or in the aggregate, an Investor Material Adverse
Effect.

 

36



--------------------------------------------------------------------------------

(b) Compliance with Covenants. Investor shall have complied in all material
respects with its covenants contained in this Agreement to be complied with
prior to the Initial Closing Date.

(c) Officer’s Certificate. Investor shall have delivered to the Company a
certificate, signed by an executive officer of Investor, dated as of the Initial
Closing Date, certifying the matters set forth in Section 6.3(a) and (b).

ARTICLE VII.

CONDITIONS TO THE SUBSEQUENT CLOSINGS

Section 7.1. Mutual Conditions. The obligation of each of the Company and
Investor to consummate each Subsequent Closing is subject to the satisfaction of
the following conditions:

(a) Injunction. There shall not be in effect any Order or other Law enjoining or
prohibiting the consummation of such Subsequent Closing.

(b) Initial Closing. The Initial Closing shall have occurred.

(c) Takedown Period. The Takedown Period shall not have terminated.

(d) Governmental Consents and Approvals. The Governmental Agency approvals,
notifications, waiting periods and conditions set forth on Schedule 7.1(d), to
the extent required to consummate such Subsequent Closing, shall have been
obtained, complied with and/or satisfied.

Section 7.2. Investor Conditions. The obligation of Investor to consummate each
Subsequent Closing is subject to the satisfaction (or waiver by Investor in its
sole discretion) of the following conditions:

(a) Representations and Warranties.

(i) The representations and warranties set forth in Sections 3.1, 3.2, 3.5, 3.8,
3.18, 3.21 and 3.22 shall be true and correct in all material respects on and as
of the Subsequent Closing Date as though such representations and warranties
were made anew on and as of the Subsequent Closing Date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case as of such earlier date; and

(ii) The representations and warranties contained in Article III of this
Agreement (other than the representations and warranties listed in
Section 7.2(a)(i)) shall be true and correct (without regard to any
“materiality” or “Material Adverse Effect” qualifications contained in them) on
and as of the Subsequent Closing Date as though such representations and
warranties were made anew on and as of the Subsequent Closing Date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case as of such earlier date, and except as would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

37



--------------------------------------------------------------------------------

(b) Compliance with Covenants. The Company shall have complied in all material
respects with its covenants contained in this Agreement and the other
Transaction Documents to be complied with prior to the Subsequent Closing Date.

(c) Proceedings. There shall not be pending any Proceeding seeking damages from
the Company or any person indemnified with the Company based upon, or arising
out of, the Contemplated Transactions.

(d) No Material Adverse Effect. Since September 30, 2014, there has not been any
act, event or occurrence that has had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(e) Common Stock. Trading in the Common Stock shall not have been suspended by
NASDAQ.

(f) Officer’s Certificate. The Company shall have delivered to Investor a
certificate, signed by an executive officer of the Company, dated as of the
Subsequent Closing Date, certifying the matters set forth in Section 7.2(a)
through and including (e).

(g) Investor Consents. Investor shall have received the consent of certain of
its parent entity’s creditors, and such consents shall be satisfactory to the
Investor in its Sole Discretion.

(h) Don Diego Consent. The Investor shall, in its Sole Discretion, be satisfied
with the viability of the Don Diego Project (including, but not limited to, the
status of the application for and the terms of all necessary Permits related to
the Don Diego Project).

Section 7.3. Company Conditions. The obligation of the Company to consummate
each Subsequent Closing is subject to the satisfaction (or waiver by the Company
in its sole discretion) of the following conditions:

(a) Representations and Warranties. The representations and warranties contained
in Article IV of this Agreement shall be true and correct (without regard to any
“materiality” or “Investor Material Adverse Effect” qualifications contained in
them) on and as of the Subsequent Closing Date as though such representations
and warranties were made anew on and as of the Subsequent Closing Date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case as of such earlier date, and except as would not reasonably
be expected to have, individually or in the aggregate, an Investor Material
Adverse Effect.

(b) Compliance with Covenants. Investor shall have complied in all material
respects with its covenants contained in this Agreement and the other
Transaction Documents to be complied with prior to the Subsequent Closing Date.

(c) Officer’s Certificate. Investor shall have delivered to the Company a
certificate, signed by an executive officer of Investor, dated as of the
Subsequent Closing Date, certifying the matters set forth in Section 7.3(a) and
(b).

 

38



--------------------------------------------------------------------------------

ARTICLE VIII.

TERMINATION PRIOR TO CLOSING

Section 8.1. Termination of Agreement. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned prior to the Initial Closing
as follows:

(a) at any time, by mutual written consent of the Company and Investor.

(b) by Investor or the Company, by written notice to the other, if:

(i) at any time, there shall be any final and non-appealable Order, which
prohibits or restrains Investor and/or the Company from consummating the Initial
Closing or any of the other Contemplated Transactions; or

(ii) following the Stockholder Meeting, if the Stockholders shall have failed to
approve this Agreement by the Stockholder Approval at the Stockholder Meeting.

(c) by the Company, by written notice to the Investor, if:

(i) at any time prior to receipt of the Stockholder Approval, the Board of
Directors has determined to enter into an Alternative Acquisition Agreement with
respect to a Superior Proposal pursuant to and in accordance with the terms and
conditions of Section 5.3(d); provided that the Company shall not be entitled to
terminate this Agreement pursuant to this Section 8.1(c)(i) unless (A) the
Company has complied with the requirements of Section 5.3 and (B) concurrently
with such termination, the Company pays the fee specified in Section 8.2(a)(i);
or

(ii) at any time, after September 30, 2015 (such date, the “Outside Date”)
provided that the Company’s right to terminate this Agreement under this
Section 8.1(c)(ii) shall not be available if the Company’s breach or failure to
perform any of its representations, warranties, covenants or agreements set
forth in this Agreement has been a principal cause of, or resulted in, the
failure of the Initial Closing to take place on or before the Outside Date.

(d) by Investor, by written notice to the Company, if:

(i) prior to obtaining the Stockholder Approval at the Stockholder Meeting, a
Change of Recommendation occurs;

(ii) at any time, the Company shall have breached or failed to perform any of
its representations, warranties, covenants or other agreements contained in this
Agreement such that the conditions set forth in Section 6.1 or Section 6.2 would
not be satisfied and either (1) such breach is not reasonably capable of

 

39



--------------------------------------------------------------------------------

being cured or (2) in the case of a breach of a covenant or agreement, if such
breach is reasonably capable of being cured, such breach shall not have been
cured prior to the earlier of (x) twenty (20) days following notice of such
breach and (y) the Early Outside Date;

(iii) at any time, if the Investor, in its Sole Discretion, determines that the
conditions to closing in Section 6.2(h), Section 6.2(i), Section 7.2(g) or
Section 7.2(h), have not been satisfied; or

(iv) at any time after the 120th day following the date of this Agreement (such
date, the “Early Outside Date”) provided that the Investor’s right to terminate
this Agreement under this Section 8.1(d)(iv) shall not be available if the
Investor’s breach or failure to perform any of its representations, warranties,
covenants or agreements set forth in this Agreement has been a principal cause
of, or resulted in, the failure of the Initial Closing to take place on or
before the Early Outside Date.

Section 8.2. Effect of Termination.

(a) Fees Payable.

(i) Termination Fee. In the event that this Agreement is terminated by the
Company pursuant to Section 8.1(c)(i) or by the Investor pursuant to
Section 8.1(d)(i) or Section 8.1(d)(ii), then the Company shall pay to the
Investor the Termination Fee by wire transfer of immediately available funds
concurrent with such termination and the written designation by the Investor of
the account to which such Termination Fee shall be paid.

(ii) Termination Fee Upon Consummation of Alternative Proposal. In the event
that all of the following conditions are met:

(A) this Agreement is terminated pursuant to Section 8.1(c)(ii),
Section 8.1(b)(ii) or Section 8.1(d)(iv);

(B) the Company or any other Person shall have made an Alternative Proposal
(whether or not publicly announced) on or after the date of this Agreement but
prior to the date of termination of this Agreement, and such Alternative
Proposal shall not have been withdrawn by the date of termination of this
Agreement; provided, that for purposes of this Section 8.2(a)(ii), the
references to “15%” in the definition of “Alternative Proposal” shall be deemed
to be references to “50%”; and

(C) within twelve (12) months of such termination, the Company shall have
entered into, or consented to, a definitive agreement with respect to, or
consummated a transaction regarding, any Alternative Proposal (whether or not
such Alternative Proposal was received or, if applicable, originally announced,
or made known, subsequent to the execution of this Agreement); then

 

40



--------------------------------------------------------------------------------

the Company shall pay to the Investor the Termination Fee by wire transfer of
immediately available funds concurrent with the earlier to occur of the entry
into of a definitive agreement with respect to, or the consummation of, such
Alternative Proposal and the written designation by the Investor of the account
to which such Termination Fee shall be paid.

(b) The Company acknowledges and agrees that the agreements contained in this
Section 8.2 are an integral part of the Contemplated Transactions and that
without these agreements Investor would not have entered into this Agreement and
that the fees payable pursuant to this Section 8.2 are not penalties, but rather
are liquidated damages in a reasonable amount that will compensate for the
efforts and resources expended and opportunities foregone while negotiating this
Agreement, and in reliance on this Agreement and on the expectation of the
consummation of the transactions contemplated hereby. In addition, if the
Company is required to pay a fee pursuant to this Section 8.2, it shall also pay
interest on, and the Investor’s cost of collection of, such unpaid amounts for
the period commencing on the date such amounts became past due at a rate equal
to the rate of interest publicly announced by JPMorgan Chase Bank, N.A., in the
City of New York from time to time during such period, as such bank’s Prime
Lending Rate.

(c) In no event shall the Company be required to pay to Investor more than one
Termination Fee.

Section 8.3. Survival. If this Agreement is terminated and the Initial Closing
does not occur, this Agreement shall become null and void and of no further
force and effect, and there shall be no Liability or obligation hereunder on the
part of the Company, Investor, any Company Related Party or any Investor Related
Party or any of their respective successors or assigns; provided that (a) the
Non-Disclosure Agreement and the provisions of Section 8.2, this Section 8.3 and
Articles IX and XI shall survive any such termination and (b) nothing herein
shall relieve the Company of any liability for Losses suffered by the Investor
arising out of or relating to any willful or intentional breach by the Company
of any of its covenants or agreements contained in this Agreement prior to
termination.

ARTICLE IX.

SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION

Section 9.1. Survival of Representations and Warranties. All of the
representations, warranties, covenants and agreements of the parties hereto
contained in this Agreement shall survive each Closing Date, and in the case of
representations and warranties made on a particular Closing Date (other than
Fundamental Representations) shall expire 18 months following such Closing Date;
provided that any written notice of breach given prior to the applicable
expiration date shall extend the survival of such representation and warranty
until the subject of such notice is determined by a final non-appealable Order
or settlement between the parties.

 

41



--------------------------------------------------------------------------------

Section 9.2. Indemnification by the Company. Subject to the limitations set
forth in this Article IX, the Company shall indemnify, defend and hold harmless
Investor and the Investor Related Parties (collectively, the “Investor
Indemnitees”) from and against:

(a) after the Initial Closing Date, all Losses, resulting from: (i) any breach
by the Company of any representations and warranties contained in Article III
hereof (it being agreed that for all purposes of this Article IX, any and all
“Material Adverse Effect”, “materiality” or similar qualifications that are
contained in any of the representations and warranties contained in Article III
shall be disregarded), or (ii) any breach by the Company of any covenant or
agreement contained in this Agreement; and

(b) all Losses arising out of Covered Litigation.

Section 9.3. Indemnification by Investor. Subject to the limitations set forth
in this Article IX, the Investor shall indemnify, defend and hold harmless the
Company and the Company Related Parties (collectively, the “Company
Indemnitees”) from and against, after the Initial Closing Date, all Losses,
resulting from: (i) any breach by Investor of any representations and warranties
contained in Article IV hereof, or (ii) any breach by Investor of any covenant
or agreement contained in this Agreement.

Section 9.4. Minimum Indemnification Threshold and Limits.

(a) The Company shall not be obligated to indemnify any Investor Indemnitee
pursuant to Section 9.2(a) (except with respect to Fundamental Representations)
unless and until the aggregate amount of the Losses incurred by such Investor
Indemnitee resulting from the matters exceeds $500,000 (the “Deductible”), in
which case Company shall have an indemnification obligation for all Losses that
exceed the Deductible.

(b) The Company shall not be obligated to indemnify any Investor Indemnitee
pursuant to Section 9.2(a) in an amount in excess of the aggregate purchase
price by Investor with respect to the Class AA Preferred Stock.

(c) Investor shall not be obligated to indemnify any Company Indemnitee pursuant
to Section 9.3 unless and until the aggregate amount of the Losses incurred by
such Company Indemnitee resulting from such matters exceeds an amount equal to
the Deductible, in which case Investor shall have an indemnification obligation
for all such amounts that exceed the Deductible.

(d) Investor shall not be obligated to indemnify any Company Indemnitee pursuant
to Section 9.3 in an amount in excess of the Remaining Commitment at the time of
indemnification.

Section 9.5. Claims Notice. In the event that either an Investor Indemnitee or a
Company Indemnitee wishes to assert a claim for indemnification hereunder with
respect to any Liability or Loss, such party seeking indemnification (the
“Indemnified Party”) shall deliver written notice (a “Claims Notice”) to the
other party no later than ten (10) Business Days after such claim becomes known
to the Indemnified Party, specifying the facts constituting the basis for, and
the amount (if known) of the claim asserted. Failure to deliver a Claims Notice
with respect to a claim in a timely manner, as specified in the preceding
sentence, shall not be deemed a waiver of the Indemnified Party’s right to
indemnification hereunder for Losses in connection with such claim, but the
amount of reimbursement to which the Indemnified Party is entitled shall be
reduced by the amount, if any, by which the Indemnified Party’s Losses would
have been less had such Claims Notice been timely delivered.

 

42



--------------------------------------------------------------------------------

Section 9.6. Covered Litigation.

(a) The Company shall not consent to the entry of any judgment or settle any
Covered Litigation to which it is a party unless such settlement includes:
(i) no admission of liability on the part of the Investor Indemnitees; (ii) no
remedy against the Investor Indemnitees, other than monetary payments that are
fully indemnified by the Company hereunder; and (iii) a full release of the
Investor Indemnitees.

(b) The Investor Indemnitees may not settle any Covered Litigation without the
consent of the Company, not to be unreasonably withheld or delayed, provided
that such consent shall not be required if the settlement includes: (i) no
admission of liability on the part of the Investor Indemnitees; and (ii) a full
release of the Investor Indemnitees.

(c) The Company and the Investor shall make mutually available to each other all
relevant information in their possession relating to any Covered Litigation
(except to the extent that such action would result in a loss of attorney-client
privilege) and shall cooperate with each other in the defense thereof. The
Company shall be entitled to participate in (but not to control) the defense of
any Covered Litigation.

ARTICLE X.

GUARANTY

Section 10.1. Guaranty. For value received, the Guarantor hereby unconditionally
and irrevocably guarantees to the Company all obligations of the Investor
pursuant to or arising from this Agreement (collectively, the “Investor
Obligations”). The Company may bring a separate action against the Guarantor for
any accrued but unpaid Investor Obligations without making any demand upon the
Investor, and without separately proceeding against the Investor, and without
pursuing any other remedy.

Section 10.2. Certain Guaranty Matters.

(a) The Company shall have the right, without notice to the Guarantor, to:
(i) renew, extend, accelerate, waive, compromise, release, restructure and
otherwise modify, or refuse to modify, the Investor Obligations, the liability
of any Person therefor as principal, guarantor, surety or otherwise, and/or any
security therefor; and (ii) pursue or not pursue, or make elections among, the
Company’s remedies against any such Persons, even if any rights that the
Guarantor may have, including subrogation, reimbursement, indemnity,
contribution and/or participation in security, are impaired or extinguished. The
Guarantor waives any right or defense that might arise by reason of the
Company’s exercise of any such rights.

(b) The Guarantor’s liability shall not be affected by any circumstance
constituting legal or equitable discharge of a guarantor or surety other than
payment in full of the Investor Obligations. The Guarantor hereby waives, and
agrees not to exercise, any rights it may have arising from or based on: (i) any
right to require the

 

43



--------------------------------------------------------------------------------

Company to proceed against the Investor or any other guarantor or other person,
or to pursue any other remedy whatsoever; (ii) any defense based upon any legal
disability of, any discharge or limitation of the liability of, any restraint or
stay applicable to actions against, or the lack of authority or termination of
existence of, the Investor or any guarantor or other Person; (iii) any right of
setoff, recoupment or counterclaim, other than any right of setoff that may be
applicable under this Agreement; (iv) presentment, protest, notice of
acceptance, notice of protest, notice of dishonor and notice of any action or
inaction; (v) any defense based upon negligence of the Company, including any
failure to file a claim in any bankruptcy; (vi) all rights of subrogation,
reimbursement, indemnity and/or contribution, and all rights to enforce any
remedy that the Company may have against the Investor or another Person, other
than any right of indemnity that may be applicable under this Agreement; and
(vii) any defense related to any change in the Person(s) primarily liable for
the Investor Obligations, whether by reason of a change in the structure of the
Investor, assumption of the Investor Obligations by another Person, or
otherwise. The Guarantor will not institute, and will cause its Affiliates not
to institute, any Proceedings asserting that the guaranty contained in this
Section 10.2 or any term or condition set forth herein is illegal, invalid or
unenforceable in accordance with its terms.

(c) The Guarantor’s liability shall continue in effect notwithstanding payment
or performance by the Investor such that, if any such payment or performance is
avoided or recovered from or returned by the Company in connection with the
bankruptcy, insolvency or reorganization of the Investor or otherwise, the
Guarantor shall remain liable as though such payment or performance had not
occurred. The Company may elect in its sole discretion whether to contest a
demand or claim that payment or performance should be avoided, recovered or
returned.

(d) The Guarantor’s obligations under this Section 10.2 shall not be altered,
limited, stayed or affected by any proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation,
or arrangement of the Investor, or by any defense the Investor may have to the
Investor Obligations by reason of any order, decree, or decision of any court or
administrative body resulting from any such proceeding. Any stay of enforcement
or stay of acceleration of the time for payment of any of the Investor
Obligations as against the Investor or any other Person, in bankruptcy or
otherwise, shall not affect the Guarantor’s liability under this Agreement or
the time for performance by the Guarantor hereunder.

ARTICLE XI.

LOAN

Section 11.1. Loans. On the terms and subject to the conditions set forth in
this Agreement, Lender commits to Loan to the Company, in one or more
transactions (each such transaction, a “Loan”), up to $14,750,000. The Company
has irrevocably instructed Lender that any Loan shall be made directly to
BahamasCo.

Section 11.2. Initial Loan Closing. The initial Loan shall be in the amount of
$2,000,000 (the “Initial Loan”). The closing of the Initial Loan (the “Initial
Loan Closing”) shall

 

44



--------------------------------------------------------------------------------

be held on the date hereof at the offices of Willkie Farr & Gallagher LLP, 787
Seventh Avenue, New York, New York at 10:00 a.m. Eastern Time, subject to the
satisfaction or waiver of the conditions to the Initial Closing set forth in
Section 6.1(c) and (e) and Sections 6.2(a), (b), (d), (f), (g) and (i) (other
than those conditions that by their terms are to be satisfied by actions taken
at the Initial Closing) and the Pledged Oceanica Shares being owned by BahamasCo
free and clear of all Liens other than: (i) the Monaco Option and the Monaco
Pledge, to the extent enforceable, and (ii) the Oceanica Call (and for the
avoidance of doubt the Mako Option Termination shall have occurred); provided,
that for purposes of determining the satisfaction of such conditions all
references to the “Initial Closing” or the “Initial Closing Date” shall be
deemed to be references to the “Initial Loan Closing” or the “Initial Loan
Closing Date” as applicable; provided further, that the Initial Loan Closing may
occur on such other date or at such other time and place as the Company and
Lender may mutually agree in writing in their sole discretion. The date on which
the Initial Loan Closing actually occurs is referred to as the “Initial Loan
Closing Date.”

Section 11.3. Deliveries at the Initial Loan Closing.

(a) At the Initial Loan Closing, the Company shall, or shall cause BahamasCo to,
deliver to Lender:

(i) a promissory note of BahamasCo in favor of Lender in the form of Exhibit F
hereto (the “Note”);

(ii) a pledge agreement, pledging 54,000,000 shares of Oceanica stock (the
“Pledged Oceanica Shares”), to secure repayment of the Note and performance of
the Oceanica Call, in the form of Exhibit G hereto (the “Pledge Agreement”);

(iii) a certificate for the Pledged Oceanica Shares and all other collateral
documents required under the terms of the Pledge Agreement;

(iv) customary legal opinions from Klonaris & Co., Bahamian counsel to the
Company, and Aleman, Cordero, Galindo & Lee, Panamanian counsel to the Company,
in form and substance reasonably satisfactory to Lender;

(v) evidence reasonably satisfactory to Lender that the Amended and Restated
Bylaws have been approved and adopted by the Board of Directors as the bylaws of
the Company;

(vi) customary secretary’s certificates attaching authorizing resolutions,
charter documents and incumbency information relating to BahamasCo, in form and
substance reasonably satisfactory to Lender; and

(vii) evidence reasonably satisfactory to Lender that the Mako Option
Termination shall have occurred;

(viii) all other instruments and certificates that the Company or BahamasCo is
required to deliver pursuant to the terms of this Agreement, the Note or the
Pledge Agreement.

 

45



--------------------------------------------------------------------------------

(b) At the Initial Loan Closing, Lender shall deliver:

(i) to BahamasCo the Initial Loan by wire transfer of immediately available
funds; and

(ii) all other instruments and certificates that Lender is required to deliver
pursuant to the terms of this Agreement.

Section 11.4. Subsequent Loan Closing.

(a) The Company agrees to and acknowledges that any additional Loans (each, a
“Subsequent Loan”) from Lender shall be made at such times and in such amounts
as set forth on Annex D, subject to the satisfaction of the following
conditions:

(i) the satisfaction or waiver of the conditions to the Initial Closing set
forth in Section 6.1(c) and (e) and Sections 6.2(a), (b), (d), (f), (g) and
(i) (other than those conditions that by their terms are to be satisfied by
actions taken at the Initial Closing); provided, that for purposes of
determining the satisfaction of such conditions all references to the “Initial
Closing” or the “Initial Closing Date” shall be deemed to be references to the
“Subsequent Loan Closing” or the “Subsequent Loan Closing Date” as applicable.

(ii) the Pledged Oceanica Shares being owned by BahamasCo free and clear of all
Liens other than: (i) the Monaco Option and the Monaco Pledge, to the extent
enforceable, and (ii) the Oceanica Call (and for the avoidance of doubt the Mako
Option Termination shall have occurred);

(iii) there shall be no breach of, or default under, any Transaction Document by
the Company or any of its Affiliates; and

(iv) the registration of the Pledge in the Panamanian Public Registry shall be
in effect and continuing and there shall be no prior pledge registered.

(b) The closing of any Subsequent Loans (each, a “Subsequent Loan Closing”)
shall be held at the offices of Willkie Farr & Gallagher LLP, 787 Seventh
Avenue, New York, New York at 10:00 a.m. Eastern Time on such dates and in such
amounts as set forth on Annex D, subject to the satisfaction of foregoing
conditions. The date on which a Subsequent Loan Closing actually occurs is
referred to as the “Subsequent Loan Closing Date.”

(c) At any Subsequent Loan Closing, the Company shall, or shall cause BahamasCo
to, deliver to Lender such documents as Lender shall reasonably request.

(d) At any Subsequent Loan Closing, Lender shall deliver to BahamasCo, at the
direction of the Company, such Subsequent Loan by wire transfer of immediately
available funds.

 

46



--------------------------------------------------------------------------------

ARTICLE XII.

MISCELLANEOUS

Section 12.1. Rules of Construction.

(a) When a reference is made in this Agreement to an Article, a Section, an
Exhibit or a Schedule, such reference shall be to an Article of, a Section of,
or an Exhibit or a Schedule to this Agreement unless otherwise indicated.

(b) Whenever the words “include,” “includes” or “including” are used in this
Agreement or any other Transaction Document, they shall be deemed to be followed
by the words “without limitation.”

(c) Whenever the word “or” is used in this Agreement, it shall not be deemed
exclusive.

(d) All terms defined in this Agreement shall have the defined meanings when
used in any other Transaction Document or in any certificate or other document
made or delivered pursuant hereto or thereto unless otherwise defined therein.
The definitions contained in this Agreement and any other Transaction Document
are applicable to the singular as well as to the plural forms of such terms and
to the masculine as well as to the feminine and neuter genders of such terms.
Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.

(e) Except as expressly stated in this Agreement, all references to any Law are
to such Law as amended, modified, supplemented or replaced from time to time,
and all references to any section of any Law include any successor to such
section.

(f) Except as expressly stated in this Agreement, all references to any
agreement are to such agreement and include any exhibits, annexes and schedules
attached to such agreement, in each case, as the same is in effect as of the
date of this Agreement and in the case of any such agreement to which the
parties are other than all of the parties to this Agreement, without giving
effect to any subsequent amendment or modification.

(g) All references to “$” or “dollars” mean the lawful currency of the United
States of America.

(h) Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished hereunder shall be prepared in
accordance with United States generally accepted accounting principles, as
consistently applied by the Company.

 

47



--------------------------------------------------------------------------------

(i) No specific provision, representation or warranty shall limit the
applicability of a more general provision, representation or warranty. It is the
intent of the parties that each representation, warranty, covenant, condition
and agreement contained in this Agreement shall be given full, separate, and
independent effect and that such provisions are cumulative.

(j) The parties hereto have participated jointly in the negotiation and drafting
of this Agreement and the other Transaction Documents with the assistance of
counsel and other advisors and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement and the other Transaction Documents
shall be construed as jointly drafted by the parties hereto and thereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement or any other
Transaction Document.

(k) The table of contents and the headings contained in this Agreement and the
other Transaction Documents are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement or the other
Transaction Documents.

Section 12.2. Entire Agreement. This Agreement, the other Transaction Documents,
the Schedules hereto and thereto, and the other agreements included as exhibits
hereto and thereto constitute the entire agreement among the parties with
respect to the subject matter hereof and supersede all prior agreements and,
understandings, among the parties with respect to the subject matter hereof and
thereof. In the event of a conflict between the terms of this Agreement and the
other Transaction Documents (other than the Certificate of Designation or the
Articles Amendment), the terms of this Agreement shall govern.

Section 12.3. Notices. All notices and other communications hereunder shall be
in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, (b) on the date sent by facsimile (with confirmation of
transmission) or electronic mail if sent during normal business hours of the
recipient during a Business Day, and otherwise on the next Business Day, if sent
after normal business hours of the recipient, provided that in the case of
electronic mail, each notice or other communication shall be confirmed within
one Business Day by dispatch of a copy of such notice pursuant to one of the
other methods described herein, (c) if dispatched via a nationally recognized
overnight courier service (delivery receipt requested) with charges paid by the
dispatching party, on the later of (i) the first Business Day following the date
of dispatch, or (ii) the scheduled date of delivery by such service, or (d) on
the fifth Business Day following the date of mailing, if mailed by registered or
certified mail, return receipt requested, postage prepaid to the party to
receive such notice, at the following addresses, or such other address as a
party may designate from time to time by notice in accordance with this Section.

(a) If to the Company, to:

Odyssey Marine Exploration, Inc.

5215 W. Laurel Street

Suite 210

Tampa, Fl 33607

Attention: Chief Executive Officer

 

48



--------------------------------------------------------------------------------

with a copy to:

Akerman LLP

401 E. Jackson Street, Suite 1700

Tampa, FL 33602

Attention: David M. Doney

Facsimile: (813) 218-5404

(b) If to the Investor, to:

Penelope Mining LLC

c/o: Minera del Norte S.A. de C.V.

Campos Eliseos No. 29

Col. Rincon del Bosque

11580 Mexico D.F.

Mexico

Attention: General Counsel

Facsimile: 52 866 633-8050

with a copy to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention: Maurice M. Lefkort

Facsimile: (212) 728-8111

(c) If to the Lender or Guarantor, to:

Minera del Norte S.A. de C.V.

Campos Eliseos No. 29

Col. Rincon del Bosque

11580 Mexico D.F.

Mexico

Attention: General Counsel

Facsimile: 52 866 633-8050

Section 12.4. Fees, Costs and Expenses. Upon the first to occur of the Initial
Closing Date and termination of this Agreement pursuant to Article VIII, the
Company shall reimburse Investor for its and its Affiliates’ reasonable,
out-of-pocket expenses incurred in connection with the Contemplated Transaction.
Except as expressly provided otherwise in this Agreement or any other
Transaction Document, all fees, costs and expenses incurred in connection with
this Agreement and the other Transaction Documents and the Contemplated
Transactions shall be paid by the party incurring such fees, costs and expenses,
whether or not the Contemplated Transactions are consummated. In the event of
termination of this Agreement or any other

 

49



--------------------------------------------------------------------------------

Transaction Document, the obligation of each party to pay its own fees, costs
and expenses will be subject to any rights of such party arising from a breach
of this Agreement or any other Transaction Document by any other party.

Section 12.5. Publicity and Reports. Each party agrees that, except as otherwise
required by Law, it will not issue any reports, statements or releases, in each
case relating to the Contemplated Transactions, without the prior written
consent of the other parties hereto, which consent shall not unreasonably be
withheld or delayed. To the extent disclosure is required by Law, the
non-disclosing party shall have the right to review any report, statement or
release as promptly as possible prior to its publication and to reasonably
consult with the disclosing party with respect to the content thereof.

Section 12.6. Amendments; Waiver.

(a) This Agreement may be amended, superseded, canceled, renewed or extended
only by a written instrument signed by each of the parties hereto.

(b) A party may by written instrument signed on behalf of such party: (i) extend
the time for the performance of any of the obligations or other acts of another
party due to it, (ii) waive any inaccuracies in the representations and
warranties made to it contained in this Agreement or any Transaction Document,
or (iii) waive compliance with any covenants, obligations, or conditions in its
favor contained in this Agreement or in any Transaction Document. No claim or
right arising out of this Agreement or any Transaction Document can be waived by
a party, in whole or in part, unless made in a writing signed by such party.
Neither any course of conduct or dealing nor failure or delay by any party in
exercising any right, power, or privilege under this Agreement or any of the
Transaction Documents will operate as a waiver of such right, power, or
privilege, and no single or partial exercise of any such right, power, or
privilege will preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege. A waiver
given by a party will be applicable only to the specific instance for which it
is given.

Section 12.7. Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither this Agreement, nor any right, duty or obligation
of any party hereunder, may be assigned or delegated by the Company without the
prior written consent of Investor. Investor may assign its rights and delegate
its obligations hereunder; provided that no such assignment or delegation shall
relieve Investor of its Investor Obligations. Any purported assignment of rights
or delegation of obligations in violation of this Section will be void.
References to a party in this Agreement and in any Transaction Document also
refer to such party’s successors and permitted assigns.

Section 12.8. No Third-Party Beneficiaries. Except for the Investor Indemnitees
and Company Indemnitees pursuant to Article IX and the Persons expressly
referenced in Section 12.9, nothing in this Agreement is intended or shall be
construed to give any person, other than the parties hereto, their successors
and permitted assigns, any legal or equitable right, remedy or claim under, or
in respect of, this Agreement the Transaction Documents or any provision
contained herein or therein.

 

50



--------------------------------------------------------------------------------

Section 12.9. No Recourse Against Nonparty Affiliates. All claims, obligations,
liabilities, or causes of action (whether in contract, common or statutory law,
equity or otherwise) that arise out of or relate to this Agreement or any other
Transaction Document, or the negotiation, execution, or performance of this
Agreement or any other Transaction Document (including any representation or
warranty made in, in connection with or as an inducement to this Agreement or
any other Transaction Document), may be made only against the parties that are
signatories to this Agreement or such other Transaction Document, as the case
may be (“Contracting Parties”). No Person who is not a Contracting Party,
including any officer, employee, member, partner or manager signing this
Agreement, the Transaction Documents or any certificate delivered in connection
herewith or therewith on behalf of any Contracting Party (“Nonparty Affiliates”)
shall have any liability (whether in contract, tort, common or statutory law,
equity or otherwise) for any claims, obligations, liabilities or causes of
action arising out of, or relating in any manner to, this Agreement or any other
Transaction Document or based on, in respect of, or by reason of this Agreement
or any other Transaction Document or the negotiation, execution, performance, or
breach of the Agreement or any other Transaction Document; and, to the maximum
extent permitted by Law, each Contracting Party hereby waives and releases all
such liabilities, claims, causes of action, and obligations against any such
Nonparty Affiliates.

Section 12.10. Governing Law. This Agreement, the other Transaction Documents,
and any dispute, controversy or proceeding arising out of or relating to this
Agreement, the other Transaction Documents, or the Contemplated Transactions or
the subject matter hereof or thereof or the relationship among the parties
hereto or thereto in connection herewith or therewith (in each case whether in
contract, tort, common or statutory law, equity or otherwise) shall be governed
by the substantive Laws of the State of Delaware without regard to conflict of
law principles thereof or of any other jurisdiction that would cause the
application of laws of any jurisdiction other than those of the State of
Delaware.

Section 12.11. Exclusive Forum in Designated Courts. Any dispute, controversy,
proceeding or claim arising out of or relating to: (i) this Agreement or any
other Transaction Document, or any of the Contemplated Transactions or the
subject matter hereof or thereof, (ii) the breach, termination, enforcement,
interpretation or validity of this Agreement, or any other Transaction Document,
including the determination of the scope or applicability of this agreement to
arbitrate, or (iii) the relationship among the parties hereto or thereto, in
each case, whether in contract, tort, common or statutory law, equity or
otherwise, shall be brought exclusively in either (x) the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware,
(y) if such court lacks subject matter jurisdiction, the United States District
Court for the District of Delaware, to the extent that such court has subject
matter jurisdiction or (z) if such court lacks subject matter jurisdiction, the
courts of the State of Delaware (the “Designated Court”). Each of the parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the Designated Court and agrees that it will not bring
any action whether in tort, contract, common or statutory law, equity or
otherwise arising out of or relating to this Agreement or any other Transaction
Document or any of the Contemplated Transactions or the subject matter hereof or
thereof in any court other than the

 

51



--------------------------------------------------------------------------------

Designated Court. Each of the parties hereto hereby irrevocably waives, and
agrees not to assert as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Agreement or any other Transaction Document,
(a) any claim that it is not personally subject to the jurisdiction of the
Designated Court, (b) any claim that it or its property is exempt or immune from
jurisdiction of the Designated Court or from any legal process commenced in such
Designated Court (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and (c) to the fullest extent permitted by applicable Law, any claim
that (i) the suit, action or proceeding in such Designated Court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper, or (iii) this Agreement, any other Transaction Document, or the
subject matter hereof or thereof, may not be enforced in or by such Designated
Court.

Section 12.12. Consent to Service of Process. Each of the parties hereto hereby
irrevocably and unconditionally consents to service of process in the manner
provided for notices in Section 12.3 and agrees that nothing in this Agreement
or any other Transaction Document will affect the right of any party hereto to
serve process in any other manner permitted by applicable Law.

Section 12.13. Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
DISPUTE IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY DISPUTE.

Section 12.14. Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms and that monetary damages,
even if available, would not be an adequate remedy therefor. It is accordingly
agreed that the parties shall be entitled to specific performance of the terms
hereof, this being in addition to any other remedy to which they are entitled at
law or in equity. The parties acknowledge that the awarding of equitable
remedies is within the discretion of the applicable court.

Section 12.15. Remedies Cumulative. The rights and remedies of the parties are
cumulative and not alternative.

Section 12.16. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

Section 12.17. Signatures/E-delivery; Reproduction of Documents.

(a) A manually signed copy of this Agreement or any other Transaction Documents
delivered by facsimile, email or other means of electronic transmission shall be
deemed to have the same legal effect as delivery of an original signed copy of
this Agreement. No legally binding obligation shall be created with respect to a
party until such party has delivered or caused to be delivered a manually signed
copy of this Agreement.

 

52



--------------------------------------------------------------------------------

(b) This Agreement, the other Transaction Documents, and all certificates and
documents relating hereto and thereto, including, without limitation,
(i) consents, waivers and modifications that may hereafter be executed,
(ii) documents received by each party pursuant hereto, and (iii) financial
statements and other information previously or hereafter furnished to each
party, may be reproduced by each party by electronic digital storage, computer
tapes, photographic, photostatic, optical character recognition, microfilm,
microcard, miniature photographic or other similar process, and each party may
destroy any original document so reproduced. All parties hereto agree and
stipulate that any such reproduction shall be admissible in evidence as would
the original itself in any judicial, arbitration or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by each party in the regular course of business) and that
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.

Section 12.18. Severability.

(a) If any provision of this Agreement or any other Transaction Document is
determined to be invalid, illegal or unenforceable, the remaining provisions of
this Agreement and the other Transaction Documents shall remain in full force,
if the essential terms and conditions of this Agreement and the other
Transaction Documents for each party remain valid, binding and enforceable.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
parties hereto intend that there shall be added as a part of this Agreement a
provision as similar in terms to such invalid or unenforceable provision as may
be possible and be valid and enforceable.

(b) Any provision of this Agreement or any other Transaction Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof or thereof; and the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction.

Section 12.19. Adjustments for Share Splits, etc. Wherever in this Agreement
there is a reference to a specific number of shares of the Company of any
Class or series, or a price per share, or consideration received in respect of
such shares, then, except in the case of the Preliminary Transactions, upon the
occurrence of any subdivision or consolidation of the shares of such Class or
series, the specific number of shares or the price so referenced in this
Agreement shall automatically be proportionally adjusted to reflect the effect
on the outstanding shares of such Class or series of shares by such subdivision
or consolidation. For the avoidance of doubt, all references in the Recitals,
Article I and Article II to a number of Shares or a price per share of Common
Stock is a reference to a number or price determined after giving effect to the
Preliminary Transactions.

Section 12.20. Release. In consideration of, among other things, Investor’s
execution and delivery of this Agreement, each of the Company, any party
claiming on behalf of the Company, the Company’s equityholders and residual
claimants and the respective successors and assigns of each (collectively, the
“Releasors”), hereby forever agrees and covenants not to sue or

 

53



--------------------------------------------------------------------------------

prosecute against the Releasees (as defined in this Section 12.20) and hereby
forever waives, releases and discharges each Releasee from, any and all claims
(including, without limitation, cross-claims, counterclaims, rights of set-off
and recoupment), actions, causes of action, suits, debts, accounts, interests,
liens, promises, warranties, damages and consequential and punitive damages,
demands, agreements, bonds, bills, specialties, covenants, controversies, torts,
variances, trespasses, judgments, executions, costs, expenses or claims
whatsoever (collectively, the “Claims”), that such Releasor now has or hereafter
may have, of whatsoever nature and kind, whether known or unknown, whether
arising at law or in equity, against Investor in any capacity and its
shareholders and “controlling persons” (within the meaning of the federal
securities laws), and their respective successors and assigns and each and all
of the officers, directors, employees, agents, attorneys, advisors, auditors,
consultants, Affiliates and other representatives of each of the foregoing
(collectively, the “Releasees”), based in whole or in part on facts whether or
not now known, existing on or before the date hereof, that relate to, arise out
of or otherwise are in connection with this Agreement or any of the Transaction
Documents or any transactions contemplated thereby or any acts or omissions in
connection therewith or the negotiation thereof, provided, however, that the
foregoing shall not release Investor or Guarantor from the express obligations
of either under this Agreement or any of the Transaction Documents. The
provisions of this Section 12.20 shall survive the expiration and termination of
this Agreement and any of the Transaction Documents.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

COMPANY: ODYSSEY MARINE EXPLORATION, INC. By:

/s/ Mark D. Gordon

Name: Mark D. Gordon Title: President and CEO

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

INVESTOR: PENELOPE MINING LLC By:

/s/ Andres Gonzalez Saravia

Name: Andres Gonzalez Saravia Title: Attorney in fact GUARANTOR, SOLELY WITH
RESPECT TO ARTICLE X: MINERA DEL NORTE S.A. DE C.V. By:

/s/ Alonso Ancira Elizondo

Name: Alonso Ancira Elizondo Title: Authorized Person LENDER, SOLELY WITH
RESPECT TO ARTICLE XI: MINERA DEL NORTE S.A. DE C.V. By:

/s/ Alonso Ancira Elizondo

Name: Alonso Ancira Elizondo Title: Authorized Person

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

ANNEX A

DEFINITIONS

“Acceptable Confidentiality Agreement” means a confidentiality agreement having
provisions that are no less favorable in the aggregate to the Company than those
contained in the Non-Disclosure Agreement.

“Affiliate” has the meaning set forth in Rule 12b-2 of the rules and regulations
promulgated under the Exchange Act; provided, however, that for purposes of this
Agreement, Investor and its Affiliates, on the one hand, and the Company and its
Affiliates, on the other, shall not be deemed to be “Affiliates” of one another.

“Alternative Proposal” means (a) any proposal or offer from any Person (other
than the Investor) with respect to a merger, consolidation, business combination
or similar transaction involving the Company or any of its Subsidiaries
representing more than 15% of the consolidated total assets (including equity of
securities) of the Company and its Subsidiaries, taken as a whole or (b) any
acquisition by any Person or group of Persons (other than the Investor)
resulting in, or proposal or offer to acquire by tender offer, share exchange or
in any manner (including by spin-off, joint venture, recapitalization,
liquidation, dissolution, exclusive lease or license or otherwise), which if
consummated would result in, any Person or group of Persons (other than the
Investor) becoming the beneficial owner of, directly or indirectly, in one or a
series of related transactions, equity and/or voting securities representing
more than more than 15% of all of the outstanding equity and/or voting
securities of the Company (by vote or value) or more than 15% of the
consolidated total assets (including equity of securities) of the Company and
its Subsidiaries, in each case of clauses (a) and (b), other than the
Contemplated Transactions.

“Anti-Corruption Laws” means Laws or Orders relating to anti-bribery and
anti-corruption (governmental or commercial) that apply to the business and
dealings of the Company or any of its Subsidiaries, including, without
limitation, Laws that prohibit the payment, offer, promise or authorization of
the payment or transfer of anything of value (including gifts or entertainment),
directly or indirectly, to any foreign government official, foreign government
employee or commercial entity to obtain a business advantage.

“Anti-Money Laundering Laws” means any Laws or Orders relating to anti-money
laundering or terrorism financing that apply to the business and dealings of the
Company or any of its Subsidiaries.

“Business Day” means any day except (a) a Saturday or Sunday or (b) a day on
which the New York Stock Exchange or the NASDAQ Stock Market is closed for
trading.

“Change of Control” means the consummation of any transaction or series of
related transactions involving (i) any purchase or acquisition (whether by way
of tender offer, exchange offer, merger, consolidation, amalgamation, scheme or
arrangement, acquisition, business combination or similar transaction or
otherwise) by any Person or group (within the meaning of 13(d)(3) of the
Exchange Act), other than Guarantor and its Affiliates, of any of (A) securities

 

A - 1



--------------------------------------------------------------------------------

representing a majority of the outstanding voting power of the Company entitled
to elect the Board of Directors or (B) the majority of the outstanding capital
stock of the Company, (ii) any sale, lease, exchange, transfer, exclusive
worldwide license or disposition of all or substantially all of the assets of
the Company, taken together as a whole, to such Person or group, (iii) any
merger, consolidation, amalgamation, scheme or arrangement, acquisition,
business combination or similar transaction in which the holders of Common Stock
of the Company immediately prior to the transaction, as a group, do not hold
securities representing a majority of the outstanding voting power entitled to
elect the board of directors of the surviving entity in such merger,
consolidation, amalgamation, scheme or arrangement, acquisition, business
combination or similar transaction or (iv) a liquidation, dissolution or winding
up of the Company.

“Class” means any class of capital stock of the Company designated as such in
any of the Articles.

“Closing” means the Initial Closing and any Subsequent Closing.

“Closing Date” means any date on which a Closing shall occur.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Company Related Party” means any past, present or future director, officer,
employee, incorporator, member, manager, general or limited partner,
stockholder, Affiliate, agent, attorney or other Representative of the Company,
and any its Affiliates (including any person negotiating or executing this
Agreement on behalf of the Company).

“Contemplated Transactions” means the transactions contemplated by this
Agreement and each of the Transaction Documents, including the Preliminary
Transaction.

“Contract” means any contract, lease, deed, mortgage, license, instrument, note,
commitment, undertaking, indenture, joint venture or any other agreement,
commitment or legally binding arrangement, whether written or oral.

“Covered Litigation” means any claim by a Stockholder against Investor or any
Investor Related Party arising out of or related to the Contemplated
Transactions.

“Disclosure Schedule” means the disclosure schedule attached hereto.

“Don Diego Project” means the Don Diego West offshore phosphate project, located
in the Pacific Ocean approximately 50 km southwest off the coast of Baja
California Sur, Mexico.

“Employee Pension Benefit Plan” has the meaning set forth in Section 3(2) of
ERISA.

“Employee Welfare Benefit Plan” has the meaning set forth in Section 3(1) of
ERISA.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

A - 2



--------------------------------------------------------------------------------

“Fundamental Representations” means those representations and warranties set
forth in Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.7, 3.8, 3.18, 3.20, 3.21, 3.22,
3.24 and 3.25.

“Governmental Agency” means any: (x) multinational, federal, state, regional,
municipal, local or other government, governmental or public department, central
bank, court, tribunal, arbitral body, commission, board, bureau or agency,
domestic or foreign; (y) subdivision, agent, commission, board or authority of
any of the foregoing; or (z) quasi-governmental or private body exercising any
regulatory, expropriation or taxing authority under or for the account of any of
the foregoing.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Insolvency Event” means:

(a) the Company or any of its Material Subsidiaries shall commence a voluntary
case or other proceeding seeking liquidation, reorganization with respect to
itself or its debts under any bankruptcy, insolvency or other similar Law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors or shall fail generally to pay its debts as they become
due, or shall take any corporate action to authorize any of the foregoing;

(b) an involuntary case or other proceeding shall be commenced against the
Company or any of its Material Subsidiaries seeking liquidation, reorganization
or other relief with respect to it or its debts under bankruptcy, insolvency or
other similar Law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or

(c) an order for relief shall be entered against the Company or any of its
Material Subsidiaries under the federal bankruptcy Laws now or hereafter in
effect or the Company or any of its Subsidiaries admits in writing that it
cannot pay its debts when due.

“Intellectual Property” shall mean all of the following, owned, used or licensed
by the Company as licensee or licensor: (i) the name “Odyssey Marine
Exploration”, all fictional business names, trademarks and service marks
(registered or unregistered), trade dress, trade names and other names and
slogans embodying business or product goodwill or indications of origin, all
applications or registrations in any jurisdiction pertaining to the foregoing
and all goodwill associated therewith; (ii) patents, patentable inventions,
discoveries, improvements, ideas, know-how, formula methodology, processes,
technology and computer programs, software and databases (including source code,
object code, development documentation, programming tools, drawings,
specifications and data) and all applications or registrations in any
jurisdiction

 

A - 3



--------------------------------------------------------------------------------

pertaining to the foregoing, including all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof; (iii) trade secrets,
know-how, including confidential and other non-public information, and the right
in any jurisdiction to limit the use or disclosure thereof, (iv) copyrights in
writings, designs, mask works or other works, and registrations or applications
for registration of copyrights in any jurisdiction; (v) licenses, immunities,
covenants not to sue and the like relating to any of the foregoing;
(vi) Internet websites, domain names and registrations or applications for
registration thereof; (viii) social networking accounts; (viii) books and
records describing or used in connection with any of the foregoing; and
(ix) claims or causes of action arising out of or related to infringement or
misappropriation of any of the foregoing.

“Investor Material Adverse Effect” means a material adverse effect on the
ability of Investor to perform its obligations under the Transaction Documents.

“Investor Related Party” means any past, present or future director, officer,
employee, incorporator, member, manager, general or limited partner,
stockholder, Affiliate, agent, attorney or other Representative of the Investor,
and any of their respective Affiliates (including any person negotiating or
executing this Agreement on behalf of the Investor).

“IRS” means Internal Revenue Service.

“Knowledge” means that a matter is, as of the applicable date, actually known
to, or based on their position and responsibilities would reasonably be expected
to be known by, an executive officer of the Company.

“Law” means: (1) laws (including common law), statutes, by-laws, rules,
regulations, orders, ordinances, codes, treaties, decrees, judgments, awards or
requirements, in each case of any Governmental Agency, and terms and conditions
of any grant of approval, permission, authority or license of any Governmental
Agency; and (2) all policies, notices, guidelines, protocols or directions of
any Governmental Agency which are binding on the Person referred to in the
context in which it is used.

“Liabilities” means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.

“Lien” means any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.

“Losses” means, collectively, any loss, liability, damages, diminution in value,
amount paid in settlement, claim, obligation, cost or expense (including
reasonable legal fees and expenses and costs of collection), but excluding any
special, punitive, incidental, multiple or consequential damages, except to the
extent awarded to a third party.

 

A - 4



--------------------------------------------------------------------------------

“Mako Option” means the right of Mako Resources, LLC to purchase, on or before
March 15, 2015, up to 6,000,000 quotas in Oceanica owned by BahamasCo for a
price of $3.38 per quota.

“Material Subsidiary” means a Subsidiary:

(a) that represents 10% or more of the assets or revenues of the Company and its
Subsidiaries on a consolidated basis;

(b) for which the Company has guaranteed such Subsidiary’s obligations; or

(c) is an Intermediate Holdco.

“Monaco Option” means, to the extent enforceable under applicable Law, the
purported right of Monaco Financial, LLC to purchase, on or before the date that
is the maturity date of any outstanding note under the Loan Agreement dated as
of August 14, 2014, by and between the Company and Monaco Financial, LLC, up to
3,174,603 quotas in Oceanica owned by BahamasCo for a price equal to the lesser
of $3.15 per quota or the price per quota obtained in certain public offerings.

“Monaco Pledge” means, to the extent enforceable under applicable Law, the
purported Lien granted to Monaco Financial, LLC by BahamasCo on 10,000,000
quotas in Oceanica, as a security for $10.0 million of indebtedness owed by the
Company to Monaco Financial, LLC, pursuant to the Loan Agreement, dated as of
August 14, 2014 by and between Monaco Financial, LLC and the Company.

“NASDAQ” means the NASDAQ stock market.

“NASDAQ Listing Rules” means the official listing rules of NASDAQ, as amended
from time to time.

“Non-Disclosure Agreement” means that certain Letter Agreement, dated as of
November 18, 2014, by and between the Company and Mexicans & Americans Trading
Together, Inc.

“Obligations” shall have the meaning set forth in the Note.

“Oceanica” means Oceanica Resources S. de R.L., a Panamanian limitada.

“OFAC Laws” means any statutory and regulatory requirements of the laws
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury.

“Order” means any judgment, writ, decree, injunction, order, compliance
agreement or settlement agreement of or with any Governmental Agency.

“Permit” means any permit, approval, consent, authorization, license, variance,
or permission required by a Governmental Agency under any Law.

 

A - 5



--------------------------------------------------------------------------------

“Permitted Liens” means, with respect to any asset, (i) covenants, conditions,
restrictions, encroachments, encumbrances, easements, rights of way, licenses,
grants, building or use restrictions, exceptions, reservations, limitations or
other imperfections of title (other than a Lien securing any indebtedness) with
respect to such asset which, individually or in the aggregate, does not
materially detract from the value of, or materially interfere with the present
occupancy or use of, such asset and the continuation of the present occupancy or
use of such asset; (ii) unfiled mechanic’s, materialmen’s and similar Liens with
respect to amounts not yet due and payable or which are being contested in good
faith through appropriate proceedings and, for which adequate reserves in
accordance with GAAP are reflected on the consolidated balance sheet of the
Company included in the Company Reports; (iii) liens for Taxes not yet
delinquent or which are being contested in good faith through appropriate
proceedings and, for which adequate reserves in accordance with GAAP are
reflected on the consolidated balance sheet of the Company included in the
Company Reports; and (iv) liens securing rental payments under capital lease
arrangements, which capital lease arrangements are reflected in accordance with
GAAP on the consolidated balance sheet of the Company included in the Company
Reports.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or any other entity or organization.

“Plan” means an Employee Pension Benefit Plan or an Employee Welfare Benefit
Plan, where no distinction is required by the context in which the term is used.

“Proceedings” means any action, suit, litigation, arbitration, legal
administrative or other civil or criminal proceeding, at law or in equity, or,
to the extent within the Knowledge of the Company or the knowledge of the
Investor, as applicable, any investigation by or before any Governmental Agency.

“Proxy Statement” means a proxy statement, together with any amendments or
supplements thereto and any other related proxy materials, relating to the
Stockholder Approval.

“Representatives” means the directors, officers, employees and independent
contractors, agents or advisors (including, without limitation, attorneys,
accountants, and investment bankers) of the specified party or any of its
Subsidiaries.

“SEC” or “Commission” means the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
successor federal statute and the rules and regulations thereunder, all as the
same shall be in effect from time to time.

“Sole Discretion” of a party means the sole discretion of such party, which
shall, to the maximum extent permitted by Law, not be subject to the implied
covenant of good faith and fair dealing of such party.

“Stockholders” means the stockholders of the Company.

 

A - 6



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to a Person other than a natural person:
(a) any body corporate of which more than 50% of the outstanding shares
ordinarily entitled to elect a majority of the board of directors thereof
(whether or not shares of any other class or classes shall or might be entitled
to vote upon the happening of a certain event or contingency) are at the time
owned directly or indirectly by such specified body corporate, (b) any body
corporate, partnership, joint venture or other entity over which the Person in
question exercises direction or control or which is in a like relation to a
subsidiary described in clause (a); and (c) any “subsidiary” as defined in Rule
405 promulgated under the Securities Act.

“Superior Proposal” means a bona fide, written and binding Alternative Proposal
that the Board of Directors determines in good faith (after consultation with
its outside financial and legal advisors), taking into account all legal,
financial, regulatory and other aspects of the proposal (including any
conditions to any related financing) and the Person making the proposal, is
(a) more favorable to the Stockholders from a financial point of view than the
Contemplated Transactions (after giving effect to all adjustments to the terms
thereof that may be offered by the Investor in writing pursuant to Section 8.2)
and (b) is reasonably likely to be consummated in a timely manner on the terms
proposed in such Alternative Proposal; provided, however, for purposes of this
definition of Superior Proposal, the term Alternative Proposal shall have the
meaning assigned to such term herein, except that the references to “15%” in
such definition shall be deemed references to “50%”.

“Takedown Period” means the period commencing on the Initial Closing Date and
ending upon the first to occur of: (a) the date on which the Remaining
Commitment of the Investor is zero dollars; (b) the occurrence of a Change of
Control; (c) the termination of this Agreement in accordance with Article VIII;
(d) the occurrence of an Insolvency Event, or (e) the fifth anniversary of the
Initial Closing.

“Tax Return” means any report, return, information return, forms, declarations,
claims for refund, statements or other information (including any amendments
thereto and including any schedule or statement thereto) required to be supplied
to a Governmental Agency in connection with Taxes.

“Taxes” means all federal, state, local, foreign and other taxes, assessments
and water and sewer charges and rents, including without limitation, income,
gross receipts, excise, employment, sales, use, transfer, license, payroll,
franchise, severance, stamp, withholding, Social Security, unemployment, real
property, personal property, property gains, registration, capital stock, value
added, single business, occupation, workers’ compensation, alternative or add-on
minimum, estimated, or other tax, including without limitation, any interest,
penalties or additions thereto.

“Termination Fee” means $4,000,000.00.

“Transaction Documents” means this Agreement, the Stockholder Agreement, the
Indemnification Agreement, Oceanica Call, the Mandate, the Oceanica Articles
Amendment, the Oceanica Membership Agreement, the Note, the Pledge Agreement,
the Voting Agreement and any and all certificates, agreements, documents or
other instruments to be executed and delivered by any Person in connection with
such documents, any exhibits, attachments or schedules to any

 

A - 7



--------------------------------------------------------------------------------

of the foregoing and any other written agreement that is expressly identified as
a Transaction Document, as any of the foregoing may be amended, supplemented or
otherwise modified from time to time.

“Voting Stock” means shares of the Common Stock and any other securities of the
Company having the ordinary power to vote in the election of members of the
Board of Directors and any securities convertible, exchangeable for or otherwise
exercisable to acquire voting securities.

 

A - 8



--------------------------------------------------------------------------------

ANNEX B

CROSS REFERENCE SHEET OF TERMS DEFINED HEREIN

 

Terms

  

Section

Agreement    Preamble Alternative Acquisition Agreement    Section 5.3(a)
Amended and Restated Bylaws    Recitals Antitrust Division    Section 5.5(b)
Articles    Section 1.3(a)(ii) Articles Amendment    Section 1.3(a)(ii)
BahamasCo    Section 3.7(a) Board of Directors    Section 1.4 Certificate of
Designation    Section 1.3(a)(i) Change of Recommendation    Section 5.3(d)
Claims Notice    Section 9.5 Class AA Preferred Stock    Recitals Claims   
Section 12.20 Commitment    Section 1.1 Committed Series AA-1 Shares    Section
1.1(b) Common Stock    Section 3.5(a)(i) Company    Preamble Company Indemnitees
   Section 9.3 Company Reports    Section 3.8(a) Contracting Parties    Section
12.9 Deductible    Section 9.4(a) Designated Court    Section 12.11 Early
Outside Date    Section 8.1(d)(iv) Enforceability Exceptions    Section 3.2(b)
Environmental Laws    Section 3.16 ERISA Affiliate    Section 3.12(c) FTC   
Section 5.5(b) GAAP    Section 3.8(c) Guarantor    Preamble Indemnification
Agreement    Section 1.3(a)(ix) Indemnified Party    Section 9.5 Information
Statement    Section 5.2(b) Initial Closing    Section 1.2 Initial Closing Date
   Section 1.2 Initial Closing Shares    Section 1.1(a) Initial Loan Closing   
Section 11.2(a) Initial Loan Closing Date    Section 11.2(a) Intermediate
Holdcos    Section 3.7(a) Investor    Preamble Investor Call Right    Section
2.2(a)

 

B - 1



--------------------------------------------------------------------------------

Terms

  

Section

Investor Designees    Section 1.4 Investor Indemnitees    Section 9.2 Investor
Obligations    Section 10.1 Investor Observer    Section 1.5 Licensed
Intellectual Property    Section 3.14(b) Loan    Section 11.1(a) Mako Option
Termination    Section 3.7 Mandate Agreement    Recitals Material Adverse Effect
   Section 3.1(a) Material Contract    Section 3.11 MEH    Section 3.7(a)
Milestones    Section 2.1(b)(iii) Multiemployer Plan    Section 3.12(b) Nonparty
Affiliates    Section 12.9 Note    Section 11.3(a)(i) Oceanica Articles
Amendment    Recitals Oceanica Call    Recitals Oceanica Membership Agreement   
Recitals Outside Date    Section 8.1(c)(ii) Owned Intellectual Property   
Section 3.14(b) Pledge Agreement    Section 11.3(a)(ii) Pledged Oceanica Shares
   Section 11.3(a)(ii) Preferred Stock    Section 3.5(a) Preliminary Transaction
   Section 1.4 Project Mineral Rights    Section 3.7(e) Project Permit   
Section 3.7(d) Recommendation    Section 5.2(a) Releasors    Section 12.20
Releasees    Section 12.20 Remaining Commitment    Section 2.1(a) Series AA-1
Preferred Stock    Recitals Series AA-2 Preferred Stock    Recitals Series AA-1
Price    Section 1.1(a) Series AA-2 Price    Section 1.1(c) Stockholder
Agreement    Section 1.3(a)(vii) Stockholder Approval    Section 5.2(a)
Stockholder Meeting    Section 5.2(a) Subsequent Loan    Section 11.1 Subsequent
Loan Closing    Section 11.2(b) Subsequent Closing    Section 2.3(a) Subsequent
Closing Date    Section 2.3(a) Takeover Laws    Section 3.25 Voting Agreement   
Recitals

 

B - 2



--------------------------------------------------------------------------------

ANNEX C

MILESTONES

 

Date (or if not a Business Day, the immediately succeeding Business Date)

   Aggregate Purchase Price      Series AA-1 Shares  

March 1, 2016

   $ 21,683,868         3,613,978   

September 1, 2016

   $ 21,683,868         3,613,978   

March 1, 2017

   $ 18,214,446         3,035,741   

March 1, 2018

   $ 4,541,856         756,976   

 

C - 1



--------------------------------------------------------------------------------

ANNEX D

SUBSEQUENT LOAN FUNDING SCHEDULE

 

Date

   Amount      Total Outstanding Principal  

March 31, 2015

   $ 6,000,000.00       $ 8,000,000.00   

April 30, 2015

   $ 3,000,000.00       $ 11,000,000.00   

May 31, 2015

   $ 2,000,000.00       $ 13,000,000.00   

June 30, 2015

   $ 1,750,000.00       $ 14,750,000.00   

 

D - 1



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF DESIGNATION

 

Ex. A - 1



--------------------------------------------------------------------------------

EXHIBIT B

ARTICLES AMENDMENT

 

Ex. B - 1



--------------------------------------------------------------------------------

EXHIBIT C

STOCKHOLDER AGREEMENT

 

Ex. C - 1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF INDEMNIFICATION AGREEMENT

 

Ex. D - 1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF OCEANICA ARTICLES AMENDMENT AND MEMBERSHIP AGREEMENT

 

Ex. E - 1



--------------------------------------------------------------------------------

EXHIBIT F

NOTE

 

Ex. F - 1



--------------------------------------------------------------------------------

EXHIBIT G

PLEDGE

 

Ex. G - 1